Exhibit 10.40

Medical Office Building Lease


1.             BASIC TERMS.  THIS SECTION 1 CONTAINS THE BASIC TERMS OF THIS
LEASE BETWEEN LANDLORD AND TENANT, NAMED BELOW.  OTHER SECTIONS OF THE LEASE
REFERRED TO IN THIS SECTION 1 EXPLAIN AND DEFINE THE BASIC TERMS AND ARE TO BE
READ IN CONJUNCTION WITH THE BASIC TERMS.


1.1.         EFFECTIVE DATE OF LEASE: AUGUST 31, 2006


1.2.         LANDLORD: IMAGE PROPERTIES, LLC, A SOUTH CAROLINA LIMITED LIABILITY
COMPANY.


1.3.         TENANT: [MEDQUEST ENTITY]., A                  CORPORATION.


1.4.         PREMISES: APPROXIMATELY       RENTABLE SQUARE FEET IN THE BUILDING
COMMONLY KNOWN AS                        ,             ,         (THE
“BUILDING”).


1.5.         PROPERTY: SEE EXHIBIT A.


1.6.         LEASE TERM:           (  ) MONTHS (THE “TERM”), COMMENCING
SEPTEMBER 1, 2006 (THE “COMMENCEMENT DATE”) AND ENDING, SUBJECT TO SECTION 2.3
AND EXHIBIT B BELOW,                  (THE “EXPIRATION DATE”).


1.7.         PERMITTED USES (SEE SECTION 4.1):  MEDICAL OFFICE BUILDING,
INCLUDING, BUT NOT LIMITED TO, THE OPERATION OF A DIAGNOSTIC IMAGING BUSINESS OR
MEDICAL RECORDS STORAGE, AND SUBJECT TO LANDLORD’S WRITTEN CONSENT, NOT TO BE
UNREASONABLY CONDITIONED, DELAYED OR WITHHELD, ANY OTHER LAWFUL USE.


1.8.         TENANT’S GUARANTOR: MQ ASSOCIATES, INC., A DELAWARE CORPORATION
(FORM OF GUARANTY ATTACHED HERETO AS ADDENDUM 2).


1.9.         INITIAL ESTIMATED ADDITIONAL RENT PAYABLE BY TENANT: $         PER
MONTH.


1.10.       EXHIBITS TO LEASE: THE FOLLOWING EXHIBITS ARE ATTACHED TO AND MADE A
PART OF THIS LEASE: A (LEGAL DESCRIPTION); B (CONFIRMATION OF COMMENCEMENT
DATE); C (INSURANCE CERTIFICATES); D (TERMINATION OPTION SCHEDULES); ADDENDUM 1
(RENEWAL OPTION); AND ADDENDUM 2 (FORM OF GUARANTY).


1.11.       TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES IS        %.


2.             LEASE OF PREMISES; RENT.


2.1.         LEASE OF PREMISES FOR LEASE TERM.  LANDLORD HEREBY LEASES THE
PREMISES TO TENANT, AND TENANT HEREBY RENTS THE PREMISES FROM LANDLORD, FOR THE
TERM AND SUBJECT TO THE CONDITIONS OF THIS LEASE.


--------------------------------------------------------------------------------





2.2.         TYPES OF RENTAL PAYMENTS.  TENANT SHALL PAY NET BASE RENT TO
LANDLORD IN MONTHLY INSTALLMENTS, IN ADVANCE, ON THE FIRST DAY OF EACH AND EVERY
CALENDAR MONTH DURING THE TERM OF THIS LEASE (THE “BASE RENT”) IN THE AMOUNT OF
       THOUSAND       HUNDRED           AND NO/100THS DOLLARS ($  ,   .00);
PROVIDED, HOWEVER, BEGINNING JANUARY 1, 2009, AND OCCURRING AGAIN EACH JANUARY
1ST THEREAFTER FOR THE REMAINDER OF THE LEASE TERM (JANUARY 1, 2009 AND EACH
JANUARY 1ST THEREAFTER DURING THE LEASE TERM, COLLECTIVELY AND INDIVIDUALLY, THE
“ADJUSTMENT DATE”), THE BASE RENT SHALL BE INCREASED ANNUALLY IN THE FOLLOWING
MANNER:  SUBJECT TO THE LIMITATIONS SET FORTH HEREIN, THE BASE RENT PROVIDED FOR
IN THIS SECTION 2.2 SHALL BE SUBJECT TO BEING INCREASED BY THE PERCENTAGE OF
INCREASE, IF ANY, IN THE UNITED STATES DEPARTMENT OF LABOR, BUREAU OF LABOR
STATISTICS, CONSUMER PRICE INDEX FOR URBAN WAGE EARNERS AND CLERICAL WORKERS —
U.S. CITY AVERAGE, ALL ITEMS (BASE YEAR 1982-84=100) (“INDEX”).  IF THE INDEX
HAS CHANGED SO THAT THE BASE YEAR DIFFERS FROM THAT USED IN THIS SECTION, THE
INDEX SHALL BE CONVERTED IN ACCORDANCE WITH THE CONVERSION FACTOR PUBLISHED BY
THE UNITED STATES DEPARTMENT OF LABOR, BUREAU OF LABOR STATISTICS, TO THE
1982-84 BASE.  IF THE INDEX IS DISCONTINUED OR REVISED DURING THE TERM, SUCH
OTHER GOVERNMENT INDEX OR COMPUTATION WITH WHICH IT IS REPLACED SHALL BE USED IN
ORDER TO OBTAIN SUBSTANTIALLY THE SAME RESULT AS WOULD BE OBTAINED IF THE INDEX
HAD NOT BEEN DISCONTINUED OR REVISED.  IF THE INDEX IS DISCONTINUED AND NO
GOVERNMENT INDEX OR COMPUTATION REPLACES IT, LANDLORD AND TENANT SHALL IN GOOD
FAITH AGREE UPON A SUITABLE SUBSTITUTE.

On each Adjustment Date, the Index published nearest to the then current
Adjustment Date shall be the “Adjustment Index”.  The Index published nearest to
the immediately preceding Adjustment Date (or the Index published nearest to
January 1, 2008 for the first Adjustment Date) shall be the “Base Index”.  On
each Adjustment Date, the Base Rent shall be adjusted by multiplying the Base
Rent payable under this Lease immediately prior to such Adjustment Date by a
fraction, the numerator of which fraction is the applicable Adjustment Index and
the denominator of which fraction is the Base Index.  The amount so determined
shall be the Base Rent payable under Section 2.2 for the Lease year beginning on
the applicable Adjustment Date and continuing until the following December 31st.

Tenant shall also pay (a) Operating Expenses (as hereinafter defined), and (b)
any other amounts owed by Tenant hereunder (collectively, “Additional Rent”). 
In the event any monthly installment of Base Rent or Additional Rent, or both,
is not paid within five (5) days of the date when due, three (3) business days
after written notice from Landlord of such failure to pay, a one time late
charge in an amount equal to five percent (5%) of the then delinquent
installment of Base Rent and or Additional Rent (the “Late Charge”) shall be
imposed with respect to such delinquent payment.  For purposes of this Lease,
the Late Charge, Default Interest, as defined in Section 22.3 below, Base Rent
and Additional Rent shall collectively be referred to as “Rent”; provided,
however, without notice to Tenant, Default Interest shall begin to accrue on any
unpaid Rent on the date which is three (3) days following the assessment of the
Late Charge. Where Default Interest is assessed on unpaid principal sums
constituting delinquent Base Rent and/or Additional Rent, Tenant shall receive
an offset against such assessed Default Interest in an amount equal to the total
Late Charge assessed against Tenant and specifically arising from Tenant’s
failure to pay the delinquent Base Rent and/or Additional Rent constituting such
unpaid principal sums.  All Rent shall be paid by Tenant to Landlord, c/o Thomas
Gentry, 4300 North Point Parkway, Suite 350, Alpharetta, Georgia 30022 (or such
other entity designated as Landlord’s management agent, if any, and if Landlord
so appoints such a management agent, the

2


--------------------------------------------------------------------------------




“Agent”), or pursuant to such other directions as Landlord shall designate in
this Lease or otherwise in writing.


2.3.         COVENANTS CONCERNING RENTAL PAYMENTS.  TENANT SHALL PAY THE RENT
PROMPTLY WHEN DUE, WITHOUT NOTICE OR DEMAND, AND WITHOUT ANY ABATEMENT,
DEDUCTION OR SETOFF.  NO PAYMENT BY TENANT, OR RECEIPT OR ACCEPTANCE BY AGENT OR
LANDLORD, OF A LESSER AMOUNT THAN THE CORRECT RENT SHALL BE DEEMED TO BE OTHER
THAN A PAYMENT ON ACCOUNT, NOR SHALL ANY ENDORSEMENT OR STATEMENT ON ANY CHECK
OR LETTER ACCOMPANYING ANY PAYMENT BE DEEMED AN ACCORD OR SATISFACTION, AND
AGENT OR LANDLORD MAY ACCEPT SUCH PAYMENT WITHOUT PREJUDICE TO ITS RIGHT TO
RECOVER THE BALANCE DUE OR TO PURSUE ANY OTHER REMEDY AVAILABLE TO LANDLORD.  IF
THE COMMENCEMENT DATE OCCURS ON A DAY OTHER THAN THE FIRST DAY OF A CALENDAR
MONTH, THE RENT DUE FOR THE FIRST CALENDAR MONTH OF THE TERM SHALL BE PRORATED
ON A PER DIEM BASIS (BASED ON A 360 DAY, 12 MONTH YEAR) AND PAID TO LANDLORD ON
THE COMMENCEMENT DATE, AND THE TERM WILL BE EXTENDED TO TERMINATE ON THE LAST
DAY OF THE CALENDAR MONTH IN WHICH THE EXPIRATION DATE STATED IN SECTION 1.6
OCCURS.


3.             OPERATING EXPENSES.


3.1.         DEFINITIONAL TERMS RELATING TO ADDITIONAL RENT.  FOR PURPOSES OF
THIS SECTION AND OTHER RELEVANT PROVISIONS OF THE LEASE:


3.1.1       OPERATING EXPENSES.  THE TERM “OPERATING EXPENSES” SHALL MEAN ALL
COSTS AND EXPENSES PAID OR INCURRED BY LANDLORD WITH RESPECT TO, OR IN
CONNECTION WITH, THE OWNERSHIP, REPAIR, MAINTENANCE AND OPERATION OF THE
PROPERTY.  OPERATING EXPENSES MAY INCLUDE, BUT ARE NOT LIMITED TO, ANY OR ALL OF
THE FOLLOWING: (I) SERVICES PROVIDED DIRECTLY BY EMPLOYEES OF LANDLORD OR AGENT
IN CONNECTION WITH THE OPERATION, MAINTENANCE OR RENDITION OF OTHER SERVICES TO
OR FOR THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THOSE AREAS OF THE BUILDING
IN WHICH MULTIPLE TENANTS, IF ANY, HAVE ACCESS TO FOR USE (“COMMON AREAS”));
(II) TO THE EXTENT NOT SEPARATELY METERED, BILLED, OR FURNISHED, ALL CHARGES FOR
UTILITIES AND SERVICES FURNISHED TO EITHER OR BOTH OF THE PROPERTY AND THE
PREMISES, INCLUDING, WITHOUT LIMITATION, THE COMMON AREAS (AS HEREINAFTER
DEFINED), TOGETHER WITH ANY TAXES ON SUCH UTILITIES; (III) ALL MARKET-BASED
PREMIUMS FOR COMMERCIAL PROPERTY, CASUALTY, GENERAL LIABILITY, BOILER, FLOOD,
EARTHQUAKE, TERRORISM AND ALL OTHER TYPES OF INSURANCE PROVIDED BY LANDLORD AND
RELATING TO THE PROPERTY; (IV) ANY CAPITAL IMPROVEMENTS MADE BY, OR ON BEHALF
OF, LANDLORD TO THE PROPERTY THAT ARE EITHER OR BOTH (A) DESIGNED TO REDUCE
OPERATING EXPENSES AND ACTUALLY DO REDUCE OPERATING EXPENSES AND (B) REQUIRED TO
KEEP THE PROPERTY IN COMPLIANCE WITH ALL GOVERNMENTAL LAWS, RULES AND
REGULATIONS APPLICABLE THERETO, FROM TIME TO TIME, THE COST OF WHICH CAPITAL
IMPROVEMENTS SHALL BE REASONABLY AMORTIZED BY LANDLORD OVER THE USEFUL LIFE OF
THE IMPROVEMENT, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;
(V) TAXES, AS HEREINAFTER DEFINED IN SECTION 3.1.2; (VI) DUES, FEES OR OTHER
COSTS AND EXPENSES, OF ANY NATURE, DUE AND PAYABLE TO ANY ASSOCIATION OR
COMPARABLE ENTITY TO WHICH LANDLORD, AS OWNER OF THE PROPERTY, IS A MEMBER OR
OTHERWISE BELONGS AND THAT GOVERNS OR CONTROLS ANY ASPECT OF THE OWNERSHIP AND
OPERATION OF THE PROPERTY; (VII) ANY REAL ESTATE TAXES AND COMMON AREA
MAINTENANCE EXPENSES LEVIED AGAINST, OR ATTRIBUTABLE TO, THE PROPERTY UNDER ANY
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS, RECIPROCAL EASEMENT
AGREEMENT OR COMPARABLE ARRANGEMENT THAT ENCUMBERS AND BENEFITS THE PROPERTY AND
OTHER REAL PROPERTY (E.G., A BUSINESS PARK); (VIII) ALL COSTS AND EXPENSES
INCURRED TO MAINTAIN, REPAIR AND REPLACE ALL OR ANY OF THE COMMON AREAS AND (IX)
ANY COMMERCIALLY REASONABLE PROFESSIONAL FEES

3


--------------------------------------------------------------------------------





INCURRED BY LANDLORD FOR THE PURPOSE OF REDUCING TENANT’S MONETARY OBLIGATIONS
UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO, THE COSTS OF COMMERCIALLY
REASONABLE PROPERTY TAX VALUATION APPEALS.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY, OPERATING EXPENSES SHALL EXCLUDE THE FOLLOWING: (1) WAGES, SALARIES,
FEES AND FRINGE BENEFITS PAID TO EXECUTIVE PERSONNEL OR OFFICERS OF LANDLORD OR
AGENT OR OFFICERS OR PERSONNEL OF PARTNERS OF LANDLORD OR AGENT ABOVE THE
POSITION OF PROPERTY MANAGER; (2) ANY CHARGE FOR DEPRECIATION OF THE BUILDING OR
EQUIPMENT AND ANY INTEREST OR OTHER FINANCING CHARGE; (3) ALL COSTS RELATING TO
ACTIVITIES FOR THE SOLICITATION, EXECUTION AND/OR ENFORCEMENT OF OTHER LEASES OF
SPACE, IF ANY, IN THE BUILDING OR PROPERTY; (4) ALL COSTS FOR WHICH TENANT OR
ANY OTHER TENANT IN THE BUILDING IS BEING OR WOULD BE CHARGED SEPARATELY; (5)
THE COST OF ANY REPAIR MADE BY LANDLORD BECAUSE OF THE TOTAL OR PARTIAL
DESTRUCTION OF THE PROPERTY OR BUILDING OR THE CONDEMNATION OF A PORTION OF THE
PROPERTY OR BUILDING; (6) THE COST OF ANY ITEMS FOR WHICH LANDLORD IS REIMBURSED
BY INSURANCE OR OTHERWISE COMPENSATED BY PARTIES OTHER THAN TENANTS OF THE
PROPERTY OR BUILDING PURSUANT TO CLAUSES SIMILAR TO THIS PROVISION; (7) THE
COSTS OF ANY REPAIRS, ALTERATIONS, ADDITIONS, CHANGES, REPLACEMENTS AND OTHER
ITEMS WHICH UNDER GENERALLY ACCEPTED REAL ESTATE PRACTICE ARE PROPERLY
CLASSIFIED AS CAPITAL EXPENDITURES, EXCEPT AS PERMITTED PURSUANT TO SECTION
3.1.1(IV) ABOVE; (8) ANY OPERATING EXPENSES REPRESENTING AN AMOUNT PAID TO A
RELATED CORPORATION, ENTITY OR PERSON OF LANDLORD THAT IS IN EXCESS OF THE
AMOUNT THAT WOULD BE PAID TO A THIRD-PARTY VENDOR OR SERVICE PROVIDER, BUT ONLY
TO THE EXTENT OF SUCH EXCESS AMOUNT; (9) THE COSTS OF OVERTIME OR ANY OTHER
EXPENSE TO LANDLORD IN CURING ITS OWN DEFAULTS; (10) THE COST OF ALTERATIONS OF
TENANT SPACE IN THE BUILDING, IF ANY, LEASED OR IN PREPARATION FOR LEASING TO
OTHER TENANTS; (11) GROUND RENT OR SIMILAR PAYMENTS TO A GROUND LESSOR; (12) ALL
REBATES, VOLUME DISCOUNTS AND RECOVERIES FROM OTHER TENANTS, IF ANY, SHALL BE
NETTED AGAINST TOTAL OPERATING EXPENSES ATTRIBUTABLE TO THE PROPERTY OR
BUILDING; (13) REPAIRS NECESSITATED BY THE NEGLIGENCE OF LANDLORD OR AGENT; (14)
ADMINISTRATIVE COSTS INCURRED IN CONNECTION WITH THE PROCUREMENT AND
IMPLEMENTATION OF INSURANCE POLICIES; (15) ANY PROFESSIONAL FEES INCURRED BY
LANDLORD OTHER THAN THOSE EXPRESSLY PERMITTED IN THE PREVIOUS SENTENCE; AND (16)
ANY AND ALL MANAGEMENT FEES.


3.1.2       TAXES.  THE TERM “TAXES,” AS REFERRED TO IN SECTION 3.1.1(V) ABOVE
SHALL MEAN (I) ALL GOVERNMENTAL TAXES, ASSESSMENTS, FEES AND CHARGES OF EVERY
KIND OR NATURE (OTHER THAN LANDLORD’S INCOME TAXES), WHETHER GENERAL, SPECIAL,
ORDINARY OR EXTRAORDINARY, DUE AT ANY TIME OR FROM TIME TO TIME, DURING THE TERM
AND ANY EXTENSIONS THEREOF, IN CONNECTION WITH THE OWNERSHIP, LEASING, OR
OPERATION OF THE PROPERTY, OR OF THE PERSONAL PROPERTY AND EQUIPMENT LOCATED
THEREIN OR USED IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY
SALES OR USE TAXES ASSESSED BY GOVERNING MUNICIPAL OR STATE AUTHORITY AGAINST
TENANT’S PERSONAL PROPERTY; AND (II) ANY REASONABLE EXPENSES INCURRED BY
LANDLORD IN CONTESTING SUCH TAXES OR ASSESSMENTS AND/OR THE ASSESSED VALUE OF
THE PROPERTY.  FOR PURPOSES HEREOF, TENANT SHALL BE RESPONSIBLE FOR ANY TAXES
THAT ARE DUE AND PAYABLE AT ANY TIME OR FROM TIME TO TIME DURING THE TERM AND
FOR ANY TAXES THAT ARE ASSESSED, BECOME A LIEN, OR ACCRUE DURING ANY OPERATING
YEAR, WHICH OBLIGATION SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS
LEASE.  TAXES SHALL NOT INCLUDE ANY CORPORATE FRANCHISE, OR ESTATE, INHERITANCE,
INCOME TAX, GIFT TAX, EXCESS PROFIT TAX, LATE PAYMENT CHARGES AND PENALTIES (TO
THE EXTENT ASSESSED DUE SOLELY TO LANDLORD’S ACTIONS OR INACTIONS), SPECIAL
ASSESSMENTS LEVIED AGAINST PROPERTY OTHER THAN REAL ESTATE (BUT ONLY TO THE
EXTENT THAT SUCH SPECIAL ASSESSMENTS DO NOT RELATE DIRECTLY TO TENANT AND MAY BE
PAID IN INSTALLMENTS, AND ONLY ANY INSTALLMENTS PAYABLE AFTER THE TERM OF THIS
LEASE SHALL BE EXCLUDED PURSUANT TO THIS PROVISION), EXCISE TAXES, GROSS
RECEIPTS TAXES, CAPITAL LEVIES OR TAX IMPOSED UPON ANY TRANSFER BY LANDLORD OF
ANY PORTION OF ITS INTEREST IN THIS LEASE OR THE PROPERTY OR BUILDING (OR THE
PROPERTY OR BUILDING ITSELF) OR ANY TAXES TO BE PAID DIRECTLY BY TENANT.

4


--------------------------------------------------------------------------------





3.1.3       OPERATING YEAR.  THE TERM “OPERATING YEAR” SHALL MEAN THE CALENDAR
YEAR COMMENCING JANUARY 1ST OF EACH YEAR (INCLUDING THE CALENDAR YEAR WITHIN
WHICH THE COMMENCEMENT DATE OCCURS) DURING THE TERM.


3.2.         PAYMENT OF OPERATING EXPENSES.  TENANT SHALL PAY, AS ADDITIONAL
RENT AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.3, THE FULL AMOUNT OF
OPERATING EXPENSES AS SET FORTH IN SECTION 3.3; PROVIDED, HOWEVER, IN THE CASE
OF MULTIPLE-TENANT PROPERTIES, TENANT SHALL PAY A PERCENTAGE OF OPERATING
EXPENSES BASED ON THE SQUARE FOOTAGE OF THE APPLICABLE PREMISES COMPARED TO THE
SQUARE FOOTAGE OF THE ENTIRE BUILDING AS SPECIFIED IN SECTION 1.11.  ADDITIONAL
RENT COMMENCES TO ACCRUE UPON THE COMMENCEMENT DATE.  OPERATING EXPENSES PAYABLE
HEREUNDER FOR THE OPERATING YEARS IN WHICH THE TERM BEGINS AND ENDS SHALL BE
PRORATED TO CORRESPOND TO THAT PORTION OF SAID OPERATING YEARS OCCURRING WITHIN
THE TERM.  OPERATING EXPENSES AND ANY OTHER SUMS DUE AND PAYABLE UNDER THIS
LEASE SHALL BE ADJUSTED (AS SET FORTH IN SECTION 3.3) UPON RECEIPT OF THE ACTUAL
BILLS THEREFOR, AND THE OBLIGATIONS OF THIS SECTION 3 SHALL SURVIVE THE
TERMINATION OR EXPIRATION OF THE LEASE.


3.3.         PAYMENT OF ADDITIONAL RENT.  LANDLORD SHALL HAVE THE RIGHT TO
REASONABLY ESTIMATE THE OPERATING EXPENSES FOR EACH OPERATING YEAR.  UPON
LANDLORD’S OR AGENT’S NOTICE TO TENANT OF SUCH ESTIMATED AMOUNT, TENANT SHALL
PAY, ON THE FIRST DAY OF EACH MONTH DURING THAT OPERATING YEAR, AN AMOUNT (THE
“ESTIMATED ADDITIONAL RENT”) EQUAL TO THE ESTIMATE OF THE OPERATING EXPENSES
DIVIDED BY 12 (OR THE FRACTIONAL PORTION OF THE OPERATING YEAR REMAINING AT THE
TIME LANDLORD DELIVERS ITS NOTICE OF THE ESTIMATED AMOUNTS DUE FROM TENANT FOR
THAT OPERATING YEAR).  LANDLORD SHALL RECONCILE THE ESTIMATED ADDITIONAL RENT
AND TENANT’S ACTUAL LIABILITY FOR OPERATING EXPENSES FOR EACH OPERATING YEAR
WITHIN SIXTY (60) DAYS OF THE CONCLUSION OF SUCH OPERATING YEAR.  IF THE
AGGREGATE AMOUNT OF ESTIMATED ADDITIONAL RENT ACTUALLY PAID BY TENANT DURING ANY
OPERATING YEAR IS LESS THAN TENANT’S ACTUAL LIABILITY FOR OPERATING EXPENSES FOR
THAT PARTICULAR OPERATING YEAR, TENANT SHALL PAY THE DEFICIENCY WITHIN THIRTY
(30) DAYS OF LANDLORD’S WRITTEN DEMAND THEREFOR.  IF THE AGGREGATE AMOUNT OF
ESTIMATED ADDITIONAL RENT ACTUALLY PAID BY TENANT DURING A GIVEN OPERATING YEAR
EXCEEDS TENANT’S ACTUAL LIABILITY FOR SUCH OPERATING YEAR, THE EXCESS SHALL BE
CREDITED AGAINST THE ESTIMATED ADDITIONAL RENT NEXT DUE FROM TENANT DURING THE
IMMEDIATELY SUBSEQUENT OPERATING YEAR, EXCEPT THAT IN THE EVENT THAT SUCH EXCESS
IS PAID BY TENANT DURING THE FINAL LEASE YEAR, THEN UPON THE EXPIRATION OF THE
TERM, LANDLORD OR AGENT SHALL PAY TENANT THE THEN-APPLICABLE EXCESS WITHIN
THIRTY (30) DAYS OF THE DETERMINATION THEREOF, WHICH DETERMINATION SHALL BE MADE
NO LATER THAN SIXTY (60) DAYS AFTER SUCH EXPIRATION.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, LANDLORD SHALL HAVE NO OBLIGATION TO HIRE,
MANAGE OR ARRANGE FOR THE PROVISION OF GOODS AND SERVICES IN SUPPORT OF
OPERATIONS AT THE PREMISES.  TENANT SHALL BE RESPONSIBLE FOR NEGOTIATING WITH
THIRD PARTIES TO PROVIDE MAINTENANCE OR OPERATING SERVICES TO THE PREMISES.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN THE EVENT THAT THE PROPERTY HAS
MULTIPLE TENANTS, LANDLORD SHALL BE SOLELY RESPONSIBLE FOR MAINTENANCE AND
SUPPORT OF THE COMMON AREAS, WITH COSTS ARISING THEREFROM BEING INCLUDED IN
OPERATING EXPENSES ON A PRO-RATA BASIS.


4.             USE OF PREMISES AND COMMON AREA.


4.1.         USE OF PREMISES AND PROPERTY.  THE PREMISES SHALL BE USED BY THE
TENANT FOR THE PURPOSE SET FORTH IN SECTION 1.7 ABOVE AND FOR NO OTHER PURPOSE
WITHOUT THE WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY
CONDITIONED, DELAYED OR WITHHELD. 

5


--------------------------------------------------------------------------------





TENANT SHALL HAVE ACCESS TO THE PREMISES, BUILDING AND PROPERTY TWENTY-FOUR (24)
HOURS A DAY, SEVEN (7) DAYS A WEEK AND MAY SET ITS OWN BUSINESS HOURS IN ITS
SOLE DISCRETION.  TENANT SHALL NOT, AT ANY TIME, USE OR OCCUPY, OR SUFFER OR
PERMIT ANYONE TO USE OR OCCUPY, THE PREMISES, OR DO OR PERMIT ANYTHING TO BE
DONE IN THE PREMISES OR THE PROPERTY, IN ANY MANNER THAT MAY (A) VIOLATE ANY
CERTIFICATE OF OCCUPANCY FOR THE PREMISES OR THE PROPERTY; (B) CAUSE INJURY TO,
OR IN ANY WAY IMPAIR THE VALUE OR PROPER UTILIZATION OF, ALL OR ANY PORTION OF
THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL ELEMENTS OF THE
PROPERTY) OR ANY EQUIPMENT, FACILITIES OR SYSTEMS THEREIN; (C) CONSTITUTE A
VIOLATION OF THE LAWS AND REQUIREMENTS OF ANY PUBLIC AUTHORITY OR THE RULES AND
REGULATIONS OF THE PROPERTY, INCLUDING ANY COVENANT, CONDITION OR RESTRICTION
AFFECTING THE PROPERTY; (D) EXCEED THE LOAD BEARING CAPACITY OF THE FLOOR OF THE
PREMISES; (E) IMPAIR OR TEND TO IMPAIR THE CHARACTER, REPUTATION OR APPEARANCE
OF THE PROPERTY; OR (F) UNREASONABLY AND KNOWINGLY ANNOY, INCONVENIENCE OR
DISRUPT THE OPERATIONS OR TENANCIES OF OTHER TENANTS OR USERS OF THE PROPERTY. 
LANDLORD HEREBY STIPULATES THAT AS OF THE COMMENCEMENT DATE, TENANT IS IN FULL
COMPLIANCE WITH ALL OF THE PROVISIONS OF THIS SECTION 4.1.


4.2.         SIGNAGE.  TENANT SHALL NOT AFFIX ANY SIGN OF ANY SIZE OR CHARACTER
TO ANY PORTION OF THE PROPERTY, WITHOUT PRIOR WRITTEN APPROVAL OF LANDLORD,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. 
TENANT SHALL REMOVE ALL SIGNS OF TENANT UPON THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE AND IMMEDIATELY REPAIR ANY DAMAGE TO EITHER OR BOTH OF
THE PROPERTY AND THE PREMISES CAUSED BY, OR RESULTING FROM, SUCH REMOVAL. 
LANDLORD HEREBY STIPULATES THAT AS OF THE COMMENCEMENT DATE, TENANT IS IN FULL
COMPLIANCE WITH ALL OF THE PROVISIONS OF THIS SECTION 4.2.


5.             CONDITION OF PREMISES.


5.1.         CONDITION OF PREMISES.  TENANT AGREES THAT TENANT IS FAMILIAR WITH
THE CONDITION OF BOTH THE PREMISES AND THE PROPERTY, AND TENANT HEREBY ACCEPTS
THE FOREGOING ON AN “AS-IS,” “WHERE-IS” BASIS.  TENANT ACKNOWLEDGES THAT NEITHER
LANDLORD NOR AGENT, NOR ANY REPRESENTATIVE OF LANDLORD, HAS MADE ANY
REPRESENTATION AS TO THE CONDITION OF THE FOREGOING OR THE SUITABILITY OF THE
FOREGOING FOR TENANT’S INTENDED USE.  TENANT REPRESENTS AND WARRANTS THAT TENANT
HAS MADE ITS OWN INSPECTION OF THE FOREGOING.  NEITHER LANDLORD NOR AGENT SHALL
BE OBLIGATED TO MAKE ANY REPAIRS, REPLACEMENTS OR IMPROVEMENTS (WHETHER
STRUCTURAL OR OTHERWISE) OF ANY KIND OR NATURE TO THE FOREGOING IN CONNECTION
WITH, OR IN CONSIDERATION OF, THIS LEASE, EXCEPT AS EXPRESSLY AND SPECIFICALLY
SET FORTH IN THIS LEASE.


6.             SUBORDINATION; ATTORNMENT.


6.1.         SUBORDINATION AND ATTORNMENT.  THIS LEASE IS AND SHALL BE SUBJECT
AND SUBORDINATE AT ALL TIMES TO (A) ALL GROUND LEASES OR UNDERLYING LEASES THAT
MAY NOW EXIST OR HEREAFTER BE EXECUTED AFFECTING EITHER OR BOTH OF THE PREMISES
AND THE PROPERTY AND (B) ANY MORTGAGE OR DEED OF TRUST THAT MAY NOW EXIST OR
HEREAFTER BE PLACED UPON, AND ENCUMBER, ANY OR ALL OF (X) THE PROPERTY; (Y) ANY
GROUND LEASES OR UNDERLYING LEASES FOR THE BENEFIT OF THE PROPERTY; AND (Z) ALL
OR ANY PORTION OF LANDLORD’S INTEREST OR ESTATE IN ANY OF SAID ITEMS.  TENANT
SHALL EXECUTE AND DELIVER, WITHIN TEN (10) DAYS OF LANDLORD’S REQUEST, AND IN
THE FORM REASONABLY REQUESTED BY LANDLORD (OR ITS LENDER), ANY DOCUMENTS
EVIDENCING THE SUBORDINATION OF THIS LEASE.  TENANT HEREBY COVENANTS AND AGREES
THAT TENANT SHALL ATTORN TO ANY SUCCESSOR TO LANDLORD; PROVIDED THAT ANY
SUCCESSOR LANDLORD (AS DEFINED BELOW) STIPULATES AND UPHOLDS TENANT’S RIGHT TO

6


--------------------------------------------------------------------------------





QUIET ENJOYMENT OF THE PREMISES, BUILDING AND PROPERTY UNDER THIS LEASE AND ALL
OF SUCH SUCCESSOR LANDLORD’S OBLIGATIONS UNDER THE LEASE BY EXECUTING A
SUBORDINATION AND NON-DISTURBANCE AGREEMENT IN A FORM REASONABLY SATISFACTORY TO
TENANT.


6.2.         TRANSFER BY LANDLORD.  IN THE EVENT OF A SALE OR CONVEYANCE BY
LANDLORD OF THE PROPERTY, THE SAME SHALL OPERATE TO RELEASE LANDLORD FROM ANY
FUTURE LIABILITY FOR ANY OF THE COVENANTS OR CONDITIONS, EXPRESS OR IMPLIED,
HEREIN CONTAINED IN FAVOR OF TENANT, AND IN SUCH EVENT TENANT AGREES TO LOOK
SOLELY TO LANDLORD’S SUCCESSOR IN INTEREST (“SUCCESSOR LANDLORD”) WITH RESPECT
THERETO AND AGREES TO ATTORN TO SUCH SUCCESSOR; PROVIDED THAT ANY SUCCESSOR
LANDLORD STIPULATES AND UPHOLDS TENANT’S RIGHT TO QUIET ENJOYMENT OF THE
PREMISES AND PROPERTY UNDER THIS LEASE AND ALL OF SUCH SUCCESSOR LANDLORD’S
OBLIGATIONS UNDER THE LEASE BY EXECUTING A SUBORDINATION AND NON-DISTURBANCE
AGREEMENT IN A FORM REASONABLY SATISFACTORY TO TENANT.


7.             QUIET ENJOYMENT.  SUBJECT TO THE PROVISIONS OF THIS LEASE,
INCLUDING, WITHOUT LIMITATION, LANDLORD’S RIGHTS UNDER SECTION 16 OF THIS LEASE,
SO LONG AS TENANT PAYS ALL OF THE RENT AND PERFORMS ALL OF ITS OTHER OBLIGATIONS
HEREUNDER, TENANT SHALL NOT BE DISTURBED IN ITS POSSESSION AND/OR USE OF THE
PREMISES BY LANDLORD, AGENT, SUCCESSOR LANDLORD OR ANY OTHER PERSON LAWFULLY
CLAIMING THROUGH OR UNDER LANDLORD.  THIS COVENANT SHALL BE CONSTRUED AS A
COVENANT RUNNING WITH THE PROPERTY AND IS NOT A PERSONAL COVENANT OF LANDLORD.


8.             ASSIGNMENT AND SUBLETTING.  TENANT SHALL NOT (A) ASSIGN (WHETHER
DIRECTLY OR INDIRECTLY), IN WHOLE OR IN PART, THIS LEASE, OR (B) ALLOW THIS
LEASE TO BE ASSIGNED, IN WHOLE OR IN PART, BY OPERATION OF LAW OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, BY TRANSFER OF A CONTROLLING INTEREST (I.E.
GREATER THAN A FIFTY PERCENT (50%) INTEREST) OF STOCK, MEMBERSHIP INTERESTS OR
PARTNERSHIP INTERESTS, OR BY MERGER OR DISSOLUTION, WHICH TRANSFER OF A
CONTROLLING INTEREST, MERGER OR DISSOLUTION SHALL BE DEEMED AN ASSIGNMENT FOR
PURPOSES OF THIS LEASE, OR (C) MORTGAGE OR PLEDGE THE LEASE, OR (D) SUBLET THE
PREMISES, IN WHOLE OR IN PART, WITHOUT (IN THE CASE OF ANY OR ALL OF (A) THROUGH
(D) ABOVE) THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY, PROVIDED TENANT IS NOT IN DEFAULT UNDER THIS LEASE, TENANT MAY
ASSIGN THIS LEASE OR SUBLET THE PREMISES WITHOUT LANDLORD’S CONSENT: (I) TO ANY
CORPORATION OR OTHER ENTITY THAT CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH TENANT; (II) TO ANY CORPORATION OR OTHER ENTITY RESULTING FROM A
MERGER, ACQUISITION, CONSOLIDATION OR REORGANIZATION OF OR WITH TENANT; OR (III)
IN CONNECTION WITH THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR THE
STOCK OF TENANT.  IN NO EVENT SHALL ANY SUBLEASE EVER RELEASE TENANT OR ANY
GUARANTOR FROM ANY OBLIGATION OR LIABILITY HEREUNDER.  EXCEPT AS OTHERWISE
PROVIDED FOR HEREIN, ANY PURPORTED ASSIGNMENT, MORTGAGE, TRANSFER, PLEDGE OR
SUBLEASE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD SHALL BE ABSOLUTELY
NULL AND VOID.  NO ASSIGNMENT OF THIS LEASE SHALL BE EFFECTIVE AND VALID UNLESS
AND UNTIL THE ASSIGNEE EXECUTES AND DELIVERS TO LANDLORD ANY AND ALL
DOCUMENTATION REASONABLY REQUIRED BY LANDLORD IN ORDER TO EVIDENCE ASSIGNEE’S
ASSUMPTION OF ALL OBLIGATIONS OF TENANT HEREUNDER.  REGARDLESS OF WHETHER OR NOT
AN ASSIGNEE OR SUBLESSEE EXECUTES AND DELIVERS ANY DOCUMENTATION TO LANDLORD
PURSUANT TO THE PRECEDING SENTENCE, ANY ASSIGNEE OR SUBLESSEE SHALL BE DEEMED TO
HAVE AUTOMATICALLY ATTORNED TO LANDLORD IN THE EVENT OF ANY TERMINATION OF THIS
LEASE.  IF THIS LEASE IS ASSIGNED, OR IF THE PREMISES (OR ANY PART THEREOF) ARE
SUBLET OR USED OR OCCUPIED BY ANYONE OTHER THAN TENANT, WHETHER OR NOT IN
VIOLATION OF THIS LEASE, LANDLORD OR AGENT MAY (WITHOUT PREJUDICE TO, OR WAIVER
OF ITS RIGHTS), COLLECT RENT FROM THE ASSIGNEE, SUBTENANT OR OCCUPANT.  WITH
RESPECT TO THE ALLOCABLE PORTION OF THE PREMISES SUBLET, IN THE EVENT THAT THE
TOTAL

7


--------------------------------------------------------------------------------





RENT AND ANY OTHER CONSIDERATIONS RECEIVED UNDER ANY SUBLEASE BY TENANT IS
GREATER THAN (ON A PRO RATA AND PROPORTIONATE BASIS) THE TOTAL RENT REQUIRED TO
BE PAID, FROM TIME TO TIME, UNDER THIS LEASE, TENANT SHALL PAY TO LANDLORD FIFTY
PERCENT (50%) OF SUCH EXCESS AS RECEIVED FROM ANY SUBTENANT AND SUCH AMOUNT
SHALL BE DEEMED A COMPONENT OF THE ADDITIONAL RENT.


9.             COMPLIANCE WITH LAWS.


9.1.         COMPLIANCE WITH LAWS.  TENANT SHALL, AT ITS SOLE EXPENSE
(REGARDLESS OF THE COST THEREOF), COMPLY WITH ALL LOCAL, STATE AND FEDERAL LAWS,
RULES, REGULATIONS AND REQUIREMENTS NOW OR HEREAFTER IN FORCE AND ALL JUDICIAL
AND ADMINISTRATIVE DECISIONS IN CONNECTION WITH THE ENFORCEMENT THEREOF
(COLLECTIVELY, “LAWS”), PERTAINING TO EITHER OR BOTH OF THE PREMISES AND
TENANT’S USE AND OCCUPANCY THEREOF, AND INCLUDING, BUT NOT LIMITED TO, ALL LAWS
CONCERNING OR ADDRESSING MATTERS OF AN ENVIRONMENTAL NATURE.  IF ANY LICENSE OR
PERMIT IS REQUIRED FOR THE CONDUCT OF TENANT’S BUSINESS IN THE PREMISES, TENANT,
AT ITS EXPENSE, SHALL PROCURE SUCH LICENSE PRIOR TO THE COMMENCEMENT DATE, AND
SHALL MAINTAIN SUCH LICENSE OR PERMIT IN GOOD STANDING THROUGHOUT THE TERM. 
TENANT SHALL GIVE PROMPT NOTICE TO LANDLORD OF ANY WRITTEN NOTICE IT RECEIVES OF
THE ALLEGED VIOLATION OF ANY LAW OR REQUIREMENT OF ANY GOVERNMENTAL OR
ADMINISTRATIVE AUTHORITY WITH RESPECT TO EITHER OR BOTH OF THE PREMISES AND THE
USE OR OCCUPATION THEREOF, EXCEPT FOR ANY ALLEGED VIOLATION RELATED SOLELY TO
TENANT’S BUSINESS.


9.2.         HAZARDOUS MATERIALS.  IF, AT ANY TIME OR FROM TIME TO TIME DURING
THE TERM (OR ANY EXTENSION THEREOF), ANY HAZARDOUS MATERIAL (DEFINED BELOW) IS
STORED, USED, TREATED OR DISPOSED OF ON OR IN EITHER OR BOTH OF THE PREMISES AND
THE PROPERTY BY, OR AS A RESULT OF ANY ACT OR OMISSION OF, ANY OR ALL OF TENANT
AND ANY OR ALL OF TENANT’S PARTIES (DEFINED BELOW): (I) TENANT SHALL, AT ITS OWN
COST, AT ALL TIMES COMPLY (AND CAUSE ALL OTHERS TO COMPLY) WITH ALL LAWS
RELATING TO HAZARDOUS MATERIALS, AND TENANT SHALL FURTHER, AT ITS OWN COST,
OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT AT ALL TIMES ALL PERMITS AND OTHER
APPROVALS REQUIRED IN CONNECTION THEREWITH; (II) TENANT SHALL PROMPTLY PROVIDE
LANDLORD OR AGENT WITH COMPLETE COPIES OF ALL MATERIAL COMMUNICATIONS, PERMITS
OR AGREEMENTS WITH, FROM OR ISSUED BY ANY GOVERNMENTAL AUTHORITY OR AGENCY
(FEDERAL, STATE OR LOCAL) OR ANY PRIVATE ENTITY RELATING IN ANY WAY TO THE
PRESENCE, RELEASE, THREAT OF RELEASE, OR PLACEMENT OF HAZARDOUS MATERIALS ON OR
IN THE PREMISES OR ANY PORTION OF THE PROPERTY, OR THE GENERATION,
TRANSPORTATION, STORAGE, USE, TREATMENT, OR DISPOSAL ON OR IN THE PREMISES, OF
ANY HAZARDOUS MATERIALS; (III) LANDLORD, AGENT AND THEIR RESPECTIVE AGENTS AND
EMPLOYEES SHALL HAVE THE RIGHT TO EITHER OR BOTH (X) ENTER THE PREMISES AND (Y)
CONDUCT APPROPRIATE TESTS, AT LANDLORD’S EXPENSE, FOLLOWING TWENTY-FOUR (24)
HOURS PRIOR WRITTEN NOTICE AND DURING NORMAL BUSINESS HOURS FOR THE PURPOSES OF
ASCERTAINING TENANT’S COMPLIANCE WITH ALL APPLICABLE LAWS OR PERMITS RELATING IN
ANY WAY TO THE STORAGE, USE, TREATMENT, DISPOSAL OR PRESENCE OF HAZARDOUS
MATERIALS ON OR IN ANY PORTION OF EITHER OR BOTH OF THE PREMISES AND THE
PROPERTY; AND (IV) UPON WRITTEN REQUEST BY LANDLORD OR AGENT, NO MORE THAN ONCE
DURING THE TERM, OR AT ANY TIME IF LANDLORD NOTIFIES TENANT THAT LANDLORD HAS A
REASONABLE, GOOD FAITH BELIEF THAT HAZARDOUS MATERIALS (OTHER THAN THOSE
CUSTOMARILY USED IN DIAGNOSTIC IMAGING) HAVE BEEN INTRODUCED ON THE PREMISES OR
PROPERTY, TENANT SHALL CAUSE TO BE PERFORMED, AND SHALL PROVIDE LANDLORD WITH
THE RESULTS OF, REASONABLY APPROPRIATE TESTS OF AIR, WATER OR SOIL TO
DEMONSTRATE THAT TENANT HAS NOT DISPOSED OF HAZARDOUS MATERIALS THEREON.  TENANT
COVENANTS TO INVESTIGATE, CLEAN UP AND OTHERWISE REMEDIATE, AT TENANT’S SOLE
EXPENSE, ANY RELEASE OF HAZARDOUS MATERIALS CAUSED, CONTRIBUTED TO, OR CREATED
BY ANY OR ALL OF (A) TENANT AND (B) ANY OR ALL OF TENANT’S OFFICERS, DIRECTORS,
MEMBERS, MANAGERS, PARTNERS, INVITEES, AGENTS, EMPLOYEES, CONTRACTORS OR

8


--------------------------------------------------------------------------------





REPRESENTATIVES (“TENANT PARTIES”) DURING THE TERM.  ALL REMEDIATION SHALL BE
PERFORMED IN STRICT COMPLIANCE WITH LAWS.  AS USED HEREIN, THE TERM, “HAZARDOUS
MATERIALS,” SHALL MEAN ANY WASTE, MATERIAL OR SUBSTANCE (WHETHER IN THE FORM OF
LIQUIDS, SOLIDS OR GASES, AND WHETHER OR NOT AIRBORNE) THAT IS OR MAY BE DEEMED
TO BE OR INCLUDE A PESTICIDE, PETROLEUM, ASBESTOS, POLYCHLORINATED BIPHENYL,
RADIOACTIVE MATERIAL, UREA FORMALDEHYDE OR ANY OTHER POLLUTANT OR CONTAMINANT
THAT IS OR MAY BE DEEMED TO BE HAZARDOUS, TOXIC, IGNITABLE, REACTIVE, CORROSIVE,
DANGEROUS, HARMFUL OR INJURIOUS, OR THAT PRESENTS A RISK TO PUBLIC HEALTH OR TO
THE ENVIRONMENT, AND THAT IS OR BECOMES REGULATED BY ANY LAW.  THE UNDERTAKINGS,
COVENANTS AND OBLIGATIONS IMPOSED ON TENANT UNDER THIS SECTION 9.2 SHALL SURVIVE
THE TERMINATION OR EXPIRATION OF THIS LEASE.  TENANT MAY USE, AND LANDLORD
ACKNOWLEDGES AND APPROVES OF TENANT’S USE OF, ANY AND ALL SUBSTANCES AND
PRODUCTS CUSTOMARILY USED IN DIAGNOSTIC IMAGING, WHICH SUBSTANCES AND PRODUCTS
SHALL BE STORED AND DISPOSED OF IN ACCORDANCE WITH ALL APPLICABLE LAWS AND
REGULATIONS.


10.          INSURANCE.


10.1.       INSURANCE TO BE MAINTAINED BY LANDLORD.  LANDLORD SHALL MAINTAIN:
(A) A COMMERCIAL PROPERTY INSURANCE POLICY COVERING THE PROPERTY (AT ITS FULL
REPLACEMENT COST), BUT EXCLUDING TENANT’S PERSONAL PROPERTY; (B) COMMERCIAL
GENERAL PUBLIC LIABILITY INSURANCE COVERING LANDLORD FOR CLAIMS ARISING OUT OF
LIABILITY FOR BODILY INJURY, DEATH, PERSONAL INJURY AND PROPERTY DAMAGE
OCCURRING IN AND ABOUT THE PROPERTY AND OTHERWISE RESULTING FROM ANY ACTS,
OPERATIONS OR OMISSIONS OF LANDLORD, ITS AGENTS AND EMPLOYEES; (C) RENT LOSS
INSURANCE; AND (D) ANY OTHER INSURANCE COVERAGE REASONABLY DEEMED APPROPRIATE BY
LANDLORD OR REQUIRED BY LANDLORD’S LENDER.  ALL OF THE COVERAGES DESCRIBED IN
(A) THROUGH (D) SHALL BE DETERMINED FROM TIME TO TIME BY LANDLORD, IN ITS SOLE
DISCRETION.  ALL INSURANCE MAINTAINED BY LANDLORD SHALL BE IN ADDITION TO AND
NOT IN LIEU OF THE INSURANCE REQUIRED TO BE MAINTAINED BY THE TENANT.


10.2.       INSURANCE TO BE MAINTAINED BY TENANT.  TENANT SHALL PURCHASE, AT ITS
OWN EXPENSE, AND KEEP IN FORCE AT ALL TIMES DURING THIS LEASE THE POLICIES OF
INSURANCE, OR SUBSTANTIALLY SIMILAR POLICIES OF INSURANCE AS THOSE, TENANT
CURRENTLY MAINTAINS AS OF THE COMMENCEMENT DATE WITH RESPECT TO THE PREMISES AND
PROPERTY (COLLECTIVELY, “TENANT’S POLICIES”).  CERTIFICATES REFLECTING SUCH
TENANT’S POLICIES ARE SET FORTH ON EXHIBIT C ATTACHED HERETO.


10.3.       WAIVER OF SUBROGATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS LEASE, LANDLORD AND TENANT MUTUALLY WAIVE THEIR RESPECTIVE RIGHTS OF
RECOVERY AGAINST EACH OTHER AND EACH OTHER’S OFFICERS, DIRECTORS, CONSTITUENT
PARTNERS, MEMBERS, AGENTS AND EMPLOYEES, AND TENANT FURTHER WAIVES SUCH RIGHTS
AGAINST (A) EACH LESSOR UNDER ANY GROUND OR UNDERLYING LEASE ENCUMBERING THE
PROPERTY AND (B) EACH LENDER UNDER ANY MORTGAGE OR DEED OF TRUST OR OTHER LIEN
ENCUMBERING THE PROPERTY (OR ANY PORTION THEREOF OR INTEREST THEREIN), TO THE
EXTENT ANY LOSS IS INSURED AGAINST OR REQUIRED TO BE INSURED AGAINST UNDER THIS
LEASE, INCLUDING, BUT NOT LIMITED TO, LOSSES, DEDUCTIBLES OR SELF-INSURED
RETENTIONS COVERED BY LANDLORD’S OR TENANT’S COMMERCIAL PROPERTY, GENERAL
LIABILITY, AUTOMOBILE LIABILITY OR WORKERS’ COMPENSATION POLICIES DESCRIBED
ABOVE.  THIS PROVISION IS INTENDED TO WAIVE, FULLY AND FOR THE BENEFIT OF EACH
PARTY TO THIS LEASE, ANY AND ALL RIGHTS AND CLAIMS THAT MIGHT GIVE RISE TO A
RIGHT OF SUBROGATION BY ANY INSURANCE CARRIER.  EACH PARTY SHALL CAUSE ITS
RESPECTIVE INSURANCE POLICY(IES) TO BE ENDORSED TO EVIDENCE COMPLIANCE WITH SUCH
WAIVER.

9


--------------------------------------------------------------------------------





11.          ALTERATIONS.  TENANT MAY, FROM TIME TO TIME, AT ITS EXPENSE, MAKE
ALTERATIONS OR IMPROVEMENTS IN AND TO THE PREMISES (HEREINAFTER COLLECTIVELY
REFERRED TO AS “ALTERATIONS”), PROVIDED THAT TENANT FIRST OBTAINS THE WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.  LANDLORD’S CONSENT SHALL NOT BE REQUIRED FOR
ALTERATIONS THAT (I) ARE NOT STRUCTURAL IN NATURE, (II) ARE NOT VISIBLE FROM THE
EXTERIOR OF THE BUILDING, (III) DO NOT AFFECT OR REQUIRE MODIFICATION OF THE
BUILDING’S ELECTRICAL, MECHANICAL, PLUMBING, HVAC OR OTHER SYSTEMS, AND (IV) DO
NOT COST MORE THAN $10,000, COLLECTIVELY, DURING ANY TWELVE (12) MONTH PERIOD. 
ALL OF THE FOLLOWING SHALL APPLY WITH RESPECT TO ALL ALTERATIONS: (A) THE
ALTERATIONS ARE NON-STRUCTURAL AND THE STRUCTURAL INTEGRITY OF THE PROPERTY
SHALL NOT BE AFFECTED; (B) THE ALTERATIONS ARE TO THE INTERIOR OF THE PREMISES;
(C) THE PROPER FUNCTIONING OF THE MECHANICAL, ELECTRICAL, HEATING, VENTILATING,
AIR-CONDITIONING (“HVAC”), SANITARY AND OTHER SERVICE SYSTEMS OF THE PROPERTY
SHALL NOT BE AFFECTED; AND (D) TENANT SHALL HAVE APPROPRIATE INSURANCE COVERAGE,
REASONABLY SATISFACTORY TO LANDLORD, REGARDING THE PERFORMANCE AND INSTALLATION
OF THE ALTERATIONS.  ADDITIONALLY, BEFORE PROCEEDING WITH ANY ALTERATIONS,
TENANT SHALL (I) AT TENANT’S EXPENSE, OBTAIN ALL NECESSARY GOVERNMENTAL PERMITS
AND CERTIFICATES FOR THE COMMENCEMENT AND PROSECUTION OF ALTERATIONS; (II) IF
LANDLORD’S CONSENT IS REQUIRED FOR THE PLANNED ALTERATION, SUBMIT TO LANDLORD,
FOR ITS WRITTEN APPROVAL, WORKING DRAWINGS, PLANS AND SPECIFICATIONS AND ALL
PERMITS FOR THE WORK TO BE DONE AND TENANT SHALL NOT PROCEED WITH SUCH
ALTERATIONS UNTIL IT HAS RECEIVED LANDLORD’S APPROVAL (IF REQUIRED); (III) CAUSE
THOSE CONTRACTORS, MATERIALMEN AND SUPPLIERS ENGAGED TO PERFORM THE ALTERATIONS
TO DELIVER TO LANDLORD CERTIFICATES OF INSURANCE (IN A FORM REASONABLY
ACCEPTABLE TO LANDLORD) EVIDENCING POLICIES OF COMMERCIAL GENERAL LIABILITY
INSURANCE WITH COMMERCIALLY REASONABLE COVERAGES AND WORKERS’ COMPENSATION
INSURANCE; AND (IV) CAUSE THOSE CONTRACTORS, MATERIALMEN AND SUPPLIERS ENGAGED
TO PERFORM THE ALTERATIONS TO EXECUTE LIEN WAIVERS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LANDLORD, WHEREBY THE SAME SHALL WAIVE ANY AND ALL
RIGHTS TO ATTACH LIENS AGAINST THE PREMISES TO COLLECT PAYMENT FOR SERVICES AND
MATERIALS PROVIDED THEREIN.  SUCH INSURANCE POLICIES SHALL SATISFY THE
OBLIGATIONS IMPOSED UNDER SECTION 10.2. TENANT SHALL CAUSE THE ALTERATIONS TO BE
PERFORMED IN COMPLIANCE WITH ALL APPLICABLE PERMITS, LAWS AND REQUIREMENTS OF
PUBLIC AUTHORITIES, AND WITH LANDLORD’S REASONABLE RULES AND REGULATIONS OR ANY
OTHER RESTRICTIONS THAT LANDLORD MAY REASONABLY IMPOSE ON THE ALTERATIONS. 
TENANT SHALL CAUSE THE ALTERATIONS TO BE DILIGENTLY PERFORMED IN A GOOD AND
WORKMANLIKE MANNER, USING NEW MATERIALS AND EQUIPMENT AT LEAST EQUAL IN QUALITY
AND CLASS TO THE STANDARDS FOR THE PROPERTY ESTABLISHED BY LANDLORD.  WITH
RESPECT TO ANY AND ALL ALTERATIONS FOR WHICH LANDLORD’S CONSENT IS REQUIRED,
TENANT SHALL PROVIDE LANDLORD WITH “AS-BUILT” PLANS, COPIES OF ALL CONSTRUCTION
CONTRACTS, GOVERNMENTAL PERMITS AND CERTIFICATES AND PROOF OF PAYMENT FOR ALL
LABOR AND MATERIALS, INCLUDING, WITHOUT LIMITATION, COPIES OF PAID INVOICES AND
FINAL LIEN WAIVERS.  IF LANDLORD’S CONSENT TO ANY ALTERATIONS IS REQUIRED, AND
LANDLORD PROVIDES THAT CONSENT, THEN AT THE TIME LANDLORD SO CONSENTS, LANDLORD
SHALL ALSO ADVISE TENANT WHETHER OR NOT LANDLORD SHALL REQUIRE THAT TENANT
REMOVE SUCH ALTERATIONS AT THE EXPIRATION OR TERMINATION OF THIS LEASE.  IF
LANDLORD REQUIRES TENANT TO REMOVE THE ALTERATIONS, THEN, DURING THE REMAINDER
OF THE TERM, TENANT SHALL BE RESPONSIBLE FOR THE MAINTENANCE OF APPROPRIATE
COMMERCIAL PROPERTY INSURANCE (PURSUANT TO SECTION 10.2) THEREFOR; HOWEVER, IF
LANDLORD SHALL NOT REQUIRE THAT TENANT REMOVE THE ALTERATIONS, SUCH ALTERATIONS
SHALL CONSTITUTE LANDLORD’S PROPERTY AND LANDLORD SHALL BE RESPONSIBLE FOR THE
INSURANCE THEREOF, PURSUANT TO SECTION 10.1.  LANDLORD HEREBY STIPULATES THAT AS
OF THE COMMENCEMENT DATE, TENANT IS IN FULL COMPLIANCE WITH ALL OF THE
PROVISIONS OF THIS SECTION 11, AND NONE OF THE ALTERATIONS (OR ANY REPLACEMENT
THEREOF) PREVIOUSLY COMPLETED WITHIN THE PREMISES OR PROPERTY ARE REQUIRED TO BE

10


--------------------------------------------------------------------------------





REMOVED UPON THE EXPIRATION OR TERMINATION OF THIS LEASE.  IN NO EVENT AND UNDER
NO CIRCUMSTANCE SHALL ANY OF TENANT’S DIAGNOSTIC IMAGING EQUIPMENT BE CONSIDERED
OR DEEMED TO BE AN ALTERATION.


12.          LANDLORD’S AND TENANT’S PROPERTY.  ALL IMPROVEMENTS AND
APPURTENANCES ATTACHED TO, OR BUILT INTO, THE PREMISES AT THE COMMENCEMENT OF,
OR DURING THE TERM, WHETHER OR NOT PLACED THERE BY OR AT THE EXPENSE OF TENANT,
SHALL BECOME AND REMAIN A PART OF THE PREMISES; SHALL BE DEEMED THE PROPERTY OF
LANDLORD (THE “LANDLORD’S PROPERTY”), WITHOUT COMPENSATION OR CREDIT TO TENANT;
AND SHALL NOT BE REMOVED BY TENANT AT THE EXPIRATION DATE UNLESS LANDLORD, AS
PERMITTED BY THIS LEASE, REQUIRES THEIR REMOVAL (INCLUDING, BUT NOT LIMITED TO,
ALTERATIONS PURSUANT TO SECTION 11); PROVIDED, THAT, TENANT’S DIAGNOSTIC IMAGING
EQUIPMENT SHALL AT ALL TIMES REMAIN TENANT’S PERSONAL PROPERTY AND AT NO TIME
UNDER ANY CIRCUMSTANCES (EVEN IF BUILT INTO OR ATTACHED TO THE PREMISES) SHALL
SUCH EQUIPMENT BE DEEMED, OR BECOME, LANDLORD’S PROPERTY.  IN NO EVENT SHALL
TENANT REMOVE ANY OF THE FOLLOWING MATERIALS OR EQUIPMENT WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE
DISCRETION): ANY POWER WIRING OR POWER PANELS, LIGHTING OR LIGHTING FIXTURES,
WALL OR WINDOW COVERINGS, CARPETS OR OTHER FLOOR COVERINGS, HEATERS, AIR
CONDITIONERS OR ANY OTHER HVAC EQUIPMENT, FENCING OR SECURITY GATES, OR OTHER
SIMILAR BUILDING OPERATING EQUIPMENT AND DECORATIONS.  AT OR BEFORE THE
EXPIRATION DATE, OR THE DATE OF ANY EARLIER TERMINATION, TENANT, AT ITS EXPENSE,
SHALL REMOVE FROM THE PREMISES ALL OF TENANT’S PERSONAL PROPERTY AND ANY
ALTERATIONS THAT LANDLORD REQUIRES BE REMOVED PURSUANT TO SECTION 11; TENANT
SHALL REPAIR (TO LANDLORD’S REASONABLE SATISFACTION) ANY DAMAGE TO THE PREMISES
OR THE PROPERTY RESULTING FROM EITHER OR BOTH SUCH INSTALLATION AND REMOVAL; AND
TENANT SHALL RESTORE THE PREMISES TO A “BROOM CLEAN” CONDITION.  ANY OTHER ITEMS
OF TENANT’S PERSONAL PROPERTY (OTHER THAN DIAGNOSTIC IMAGING EQUIPMENT) THAT
REMAIN IN THE PREMISES AFTER THE EXPIRATION DATE, OR FOLLOWING AN EARLIER
TERMINATION DATE, MAY, AFTER LANDLORD PROVIDES TENANT WITH THIRTY (30) DAYS
PRIOR WRITTEN NOTICE, AT THE OPTION OF LANDLORD, BE DEEMED TO HAVE BEEN
ABANDONED, AND IN SUCH CASE, SUCH ITEMS MAY BE RETAINED BY LANDLORD AS ITS
PROPERTY OR BE DISPOSED OF BY LANDLORD, IN LANDLORD’S SOLE AND ABSOLUTE
DISCRETION AND WITHOUT ACCOUNTABILITY, AT TENANT’S EXPENSE.


13.          REPAIRS AND MAINTENANCE.


13.1.       TENANT REPAIRS AND MAINTENANCE.


13.1.1     TENANT RESPONSIBILITIES.  EXCEPT FOR EVENTS OF DAMAGE, DESTRUCTION OR
CASUALTY TO THE PREMISES OR PROPERTY (WHICH ARE ADDRESSED IN SECTION 18),
THROUGHOUT THE TERM, TENANT SHALL, AT ITS SOLE COST AND EXPENSE: (I) BOTH (X)
MAINTAIN AND PRESERVE, IN THE SAME CONDITION AS EXISTS ON THE COMMENCEMENT DATE,
SUBJECT TO NORMAL AND CUSTOMARY WEAR AND TEAR (THE “SAME CONDITION”), AND (Y)
PERFORM ANY AND ALL REPAIRS REQUIRED IN ORDER TO SO MAINTAIN AND PRESERVE, IN
THE SAME CONDITION, THE PREMISES AND THE FIXTURES AND APPURTENANCES THEREIN
(INCLUDING, BUT NOT LIMITED TO, THE PREMISES’ PLUMBING AND HVAC SYSTEMS (ONLY IN
THE EVENT THAT TENANT IS THE SOLE TENANT IN THE PROPERTY), ALL DOORS, OVERHEAD
OR OTHERWISE, GLASS AND LEVELERS LOCATED IN THE PREMISES OR OTHERWISE AVAILABLE
IN THE PROPERTY FOR TENANT’S SOLE USE; AND EXCLUDING, HOWEVER, ONLY THOSE
SPECIFIC COMPONENTS OF THE PREMISES FOR WHICH LANDLORD IS EXPRESSLY RESPONSIBLE
UNDER SECTION 13.2 OR ANOTHER TENANT IS RESPONSIBLE FOR); AND (II) MAINTAIN, IN
FULL FORCE AND EFFECT, A PREVENTATIVE MAINTENANCE AND SERVICE CONTRACT WITH A
REPUTABLE SERVICE PROVIDER FOR MAINTENANCE OF THE HVAC SYSTEMS OF THE PREMISES
(THE “HVAC

11


--------------------------------------------------------------------------------





MAINTENANCE CONTRACT”).  IN ADDITION TO TENANT’S OBLIGATIONS UNDER (I) AND (II)
ABOVE, TENANT SHALL ALSO BE RESPONSIBLE FOR ALL COSTS AND EXPENSES INCURRED TO
PERFORM ANY AND ALL REPAIRS AND REPLACEMENTS (WHETHER STRUCTURAL OR
NON-STRUCTURAL; INTERIOR OR EXTERIOR; AND ORDINARY OR EXTRAORDINARY), IN AND TO
THE PREMISES AND THE PROPERTY AND THE FACILITIES AND SYSTEMS THEREOF, IF AND TO
THE EXTENT THAT THE NEED FOR SUCH REPAIRS OR REPLACEMENTS ARISES DIRECTLY FROM
ANY ACT, OMISSION, MISUSE, OR NEGLECT OF ANY OR ALL OF TENANT, ANY OF ITS
SUBTENANTS OR TENANT’S PARTIES UTILIZING ALL OR ANY PORTION OF THE PREMISES FOR
ANY REASON OR PURPOSE WHATSOEVER, INCLUDING, BUT NOT LIMITED TO (A) THE
PERFORMANCE OR EXISTENCE OF ANY ALTERATIONS, (B) THE INSTALLATION, USE OR
OPERATION OF TENANT’S PERSONAL PROPERTY IN THE PREMISES; AND (C) THE MOVING OF
TENANT’S PERSONAL PROPERTY IN OR OUT OF THE PROPERTY (COLLECTIVELY,
“TENANT-RELATED REPAIRS”).  ALL SUCH REPAIRS OR REPLACEMENTS REQUIRED UNDER THIS
SECTION 13.1.1 SHALL BE SUBJECT TO THE REASONABLE SUPERVISION AND CONTROL OF
LANDLORD, AND ALL REPAIRS AND REPLACEMENTS SHALL BE MADE WITH MATERIALS OF EQUAL
OR BETTER QUALITY THAN THE ITEMS BEING REPAIRED OR REPLACED.


13.2.       LANDLORD REPAIRS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY STATED
HEREIN, LANDLORD SHALL REPAIR, REPLACE AND RESTORE THE FOUNDATION, EXTERIOR AND
INTERIOR LOAD-BEARING WALLS, ROOF STRUCTURE AND ROOF COVERING OF THE PROPERTY
AND ANY COMMON AREAS IN MULTI-TENANT PROPERTIES; PROVIDED, HOWEVER, THAT: (I)
ALL COSTS AND EXPENSES SO INCURRED BY LANDLORD TO REPAIR AND REPLACE THE ABOVE
ITEMS SHALL CONSTITUTE OPERATING EXPENSES; PROVIDED, HOWEVER, THAT WITH RESPECT
TO ANY COSTS INCURRED IN THE REPLACEMENT CONTEXT, THOSE COSTS SHALL NOT
CONSTITUTE AN OPERATING EXPENSE EXCEPT TO THE EXTENT THAT SUCH COSTS SO QUALIFY
UNDER SECTION 3.1.1(IV); AND (II) NOTWITHSTANDING (I) ABOVE, IN THE EVENT THAT
ANY SUCH REPAIR AND REPLACEMENT IS A TENANT-RELATED REPAIR, THEN TENANT SHALL BE
REQUIRED TO REIMBURSE LANDLORD FOR ALL COSTS AND EXPENSES THAT LANDLORD
REASONABLY INCURS IN ORDER TO PERFORM SUCH TENANT-RELATED REPAIR, AND SUCH
REIMBURSEMENT SHALL BE PAID, IN FULL, WITHIN TEN (10) DAYS AFTER LANDLORD’S
DELIVERY OF DEMAND THEREFOR.


14.          UTILITIES.  TENANT SHALL PURCHASE ALL UTILITY SERVICES AND SHALL
PROVIDE FOR SCAVENGER, CLEANING AND EXTERMINATION SERVICES.  AS PROVIDED IN
SECTION 3.1.1. ABOVE, UTILITY CHARGES MAY BE INCLUDED WITHIN OPERATING EXPENSES;
NEVERTHELESS, AT LANDLORD’S ELECTION OR WITH LANDLORD’S CONSENT, (A) TENANT MAY
PAY THE UTILITY CHARGES FOR ITS PREMISES DIRECTLY TO THE UTILITY OR MUNICIPALITY
PROVIDING SUCH SERVICE, AND IN THAT EVENT ALL CHARGES SHALL BE PAID BY TENANT
BEFORE THEY BECOME DELINQUENT; AND (B) LANDLORD MAY DIRECTLY BILL TENANT FOR ITS
UTILITY EXPENSES WHEN AND AS SUCH EXPENSES ARE INCURRED, AND IN SUCH EVENT, SUCH
UTILITIES SHALL NOT BE INCLUDED IN OPERATING EXPENSES.  TENANT SHALL BE SOLELY
RESPONSIBLE FOR THE REPAIR AND MAINTENANCE OF ANY METERS NECESSARY IN CONNECTION
WITH SUCH SERVICES.  TENANT’S USE OF ELECTRICAL ENERGY IN THE PREMISES SHALL
NOT, AT ANY TIME, EXCEED THE CAPACITY OF EITHER OR BOTH OF (X) ANY OF THE
ELECTRICAL CONDUCTORS AND EQUIPMENT IN OR OTHERWISE SERVICING THE PREMISES; AND
(Y) THE HVAC SYSTEMS OF EITHER OR BOTH OF THE PREMISES AND THE PROPERTY. 
LANDLORD SHALL ENSURE THAT TENANT HAS ACCESS TO 480 VOLT, 3-PHASE POWER AT ALL
TIMES DURING THE TERM OF THE LEASE; PROVIDED, HOWEVER, TENANT HEREBY
ACKNOWLEDGES AND AGREES THAT LANDLORD HAS PROVIDED SUCH SPECIFIED 480 VOLT,
3-PHASE POWER AS OF THE DATE HEREOF.


15.          INVOLUNTARY CESSATION OF SERVICES.  LANDLORD RESERVES THE RIGHT,
WITHOUT ANY LIABILITY TO TENANT AND WITHOUT AFFECTING TENANT’S COVENANTS AND
OBLIGATIONS HEREUNDER, TO STOP ANY OTHER SERVICES REQUIRED BY LANDLORD UNDER
THIS LEASE, WHENEVER AND FOR SO LONG AS MAY BE NECESSARY BY REASON OF (I)
ACCIDENTS, EMERGENCIES, STRIKES, OR THE MAKING OF REPAIRS OR CHANGES

12


--------------------------------------------------------------------------------





WHICH LANDLORD OR AGENT, IN GOOD FAITH, DEEMS NECESSARY OR (II) ANY OTHER CAUSE
BEYOND LANDLORD’S REASONABLE CONTROL.  FURTHER, IT IS ALSO UNDERSTOOD AND AGREED
THAT LANDLORD OR AGENT SHALL HAVE NO LIABILITY OR RESPONSIBILITY FOR A CESSATION
OF SERVICES TO THE PREMISES OR TO THE PROPERTY THAT OCCURS AS A RESULT OF CAUSES
BEYOND LANDLORD’S OR AGENT’S REASONABLE CONTROL.  NO SUCH INTERRUPTION OF
SERVICE SHALL BE DEEMED AN EVICTION OR DISTURBANCE OF TENANT’S USE AND
POSSESSION OF THE PREMISES OR ANY PART THEREOF, OR RENDER LANDLORD OR AGENT
LIABLE TO TENANT FOR DAMAGES, OR RELIEVE TENANT FROM PERFORMANCE OF TENANT’S
OBLIGATIONS UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO, THE OBLIGATION TO
PAY RENT; PROVIDED, HOWEVER, THAT IF ANY INTERRUPTION OF SERVICES PERSISTS FOR A
PERIOD IN EXCESS OF FIVE (5) CONSECUTIVE BUSINESS DAYS TENANT SHALL BE ENTITLED
TO A PROPORTIONATE ABATEMENT OF RENT TO THE EXTENT, IF ANY, OF ANY ACTUAL LOSS
OF USE OF THE PREMISES BY TENANT; PROVIDED FURTHER, THAT IF ANY INTERRUPTION OF
SERVICES PERSISTS FOR A PERIOD IN EXCESS OF THIRTY (30) CONSECUTIVE BUSINESS
DAYS OR AN AGGREGATE OF THIRTY (30) BUSINESS DAYS IN ANY NINETY (90) DAY PERIOD,
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE.


16.          LANDLORD’S RIGHTS.  PROVIDED THAT THEY DO NOT DISTURB OR OTHERWISE
DISRUPT OR INTERFERE WITH TENANT’S OPERATION OF ITS BUSINESS, LANDLORD, AGENT
AND THEIR RESPECTIVE AGENTS, EMPLOYEES AND REPRESENTATIVES SHALL HAVE THE RIGHT
TO ENTER AND/OR PASS THROUGH THE PREMISES DURING NORMAL BUSINESS HOURS UPON ONE
(1) BUSINESS DAY’S PRIOR WRITTEN NOTICE (EXCEPT IN THE EVENT OF EMERGENCY): (A)
TO EXAMINE AND INSPECT THE PREMISES AND TO SHOW THEM TO ACTUAL AND PROSPECTIVE
LENDERS, PROSPECTIVE PURCHASERS OR MORTGAGEES OF THE PROPERTY OR PROVIDERS OF
CAPITAL TO LANDLORD AND ITS AFFILIATES; AND IN CONNECTION WITH THE FOREGOING, TO
INSTALL A SIGN AT OR ON THE PROPERTY TO ADVERTISE THE PROPERTY FOR LEASE OR
SALE; (B) TO MAKE SUCH REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS IN OR TO
ALL OR ANY PORTION OF EITHER OR BOTH OF THE PREMISES AND THE PROPERTY, OR THE
PROPERTY’S FACILITIES AND EQUIPMENT AS LANDLORD IS REQUIRED OR DESIRES TO MAKE. 
DURING THE PERIOD OF NINE (9) MONTHS PRIOR TO THE EXPIRATION DATE (OR AT ANY
TIME, IF TENANT HAS VACATED OR ABANDONED THE PREMISES OR IS OTHERWISE IN DEFAULT
UNDER THIS LEASE), LANDLORD AND ITS AGENTS MAY EXHIBIT THE PREMISES TO
PROSPECTIVE TENANTS.  ADDITIONALLY, LANDLORD AND AGENT SHALL HAVE THE FOLLOWING
RIGHTS WITH RESPECT TO THE PREMISES, EXERCISABLE WITHOUT NOTICE TO TENANT,
WITHOUT LIABILITY TO TENANT, AND WITHOUT BEING DEEMED AN EVICTION OR DISTURBANCE
OF TENANT’S USE OR POSSESSION OF THE PREMISES OR GIVING RISE TO ANY CLAIM FOR
SETOFF OR ABATEMENT OF RENT: (I) TO HAVE PASS KEYS, ACCESS CARDS, OR BOTH, TO
THE PREMISES; AND (II) TO DECORATE, REMODEL, REPAIR, ALTER OR OTHERWISE PREPARE
THE PREMISES FOR REOCCUPANCY AT ANY TIME AFTER TENANT VACATES OR ABANDONS THE
PREMISES FOR MORE THAN THIRTY (30) CONSECUTIVE DAYS OR WITHOUT NOTICE TO
LANDLORD OF TENANT’S INTENTION TO REOCCUPY THE PREMISES.


17.          NON-LIABILITY AND INDEMNIFICATION.


17.1.       NON-LIABILITY.  EXCEPT WITH RESPECT TO LANDLORD’S INDEMNITY UNDER
SECTION 17.3, NONE OF LANDLORD, AGENT, ANY OTHER MANAGING AGENT, OR THEIR
RESPECTIVE AFFILIATES, OWNERS, PARTNERS, DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES SHALL BE LIABLE TO TENANT FOR ANY LOSS, INJURY, OR DAMAGE, TO TENANT
OR TO ANY OTHER PERSON, OR TO ITS OR THEIR PROPERTY, IRRESPECTIVE OF THE CAUSE
OF SUCH INJURY, DAMAGE OR LOSS.  FURTHER, NONE OF LANDLORD, AGENT, ANY OTHER
MANAGING AGENT, OR THEIR RESPECTIVE AFFILIATES, OWNERS, PARTNERS, DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES SHALL BE LIABLE TO TENANT (A) FOR ANY DAMAGE
CAUSED BY OTHER TENANTS OR PERSONS IN, UPON OR ABOUT THE PROPERTY, OR CAUSED BY
OPERATIONS IN CONSTRUCTION OF ANY PUBLIC OR QUASI-PUBLIC WORK, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SECTION 17.3; (B) WITH RESPECT TO MATTERS FOR
WHICH LANDLORD

13


--------------------------------------------------------------------------------



IS LIABLE, FOR CONSEQUENTIAL OR INDIRECT DAMAGES PURPORTEDLY ARISING OUT OF ANY
LOSS OF USE OF THE PREMISES OR ANY EQUIPMENT OR FACILITIES THEREIN BY TENANT OR
ANY PERSON CLAIMING THROUGH OR UNDER TENANT; (C) FOR ANY DEFECT IN THE PREMISES
OR THE PROPERTY; (D) FOR INJURY OR DAMAGE TO PERSON OR PROPERTY CAUSED BY FIRE,
OR THEFT, OR RESULTING FROM THE OPERATION OF HEATING OR AIR CONDITIONING OR
LIGHTING APPARATUS, OR FROM FALLING PLASTER, OR FROM STEAM, GAS, ELECTRICITY,
WATER, RAIN, SNOW, ICE, OR DAMPNESS, THAT MAY LEAK OR FLOW FROM ANY PART OF THE
PROPERTY, OR FROM THE PIPES, APPLIANCES OR PLUMBING WORK OF THE SAME, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SECTION 17.3.


17.2.       TENANT INDEMNIFICATION.  EXCEPT FOR THE LANDLORD’S OR LANDLORD
INDEMNIFIED PARTIES’ (AS DEFINED BELOW) NEGLIGENCE OR WILLFUL MISCONDUCT, TENANT
HEREBY INDEMNIFIES, DEFENDS, AND HOLDS LANDLORD, AGENT, LANDLORD’S MEMBERS AND
THEIR RESPECTIVE AFFILIATES, OWNERS, PARTNERS, MEMBERS, DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES (COLLECTIVELY, “LANDLORD INDEMNIFIED PARTIES”) HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW) ARISING FROM OR IN
CONNECTION WITH ANY OR ALL OF: (A) THE CONDUCT OF TENANT’S BUSINESS IN EITHER OR
BOTH THE PROPERTY AND THE PREMISES, OR ANY WORK OR ALTERATIONS DONE BY TENANT OR
ANY TENANT PARTIES, OR ANY CONDITION CREATED BY ANY OR ALL OF TENANT AND
TENANT’S PARTIES IN OR ABOUT THE PREMISES DURING THE TERM; (B) ANY ACT, OMISSION
OR NEGLIGENCE OF ANY OR ALL OF TENANT AND TENANT’S PARTIES; (C) ANY ACCIDENT,
INJURY OR DAMAGE WHATSOEVER OCCURRING IN, AT OR UPON EITHER OR BOTH OF THE
PROPERTY AND THE PREMISES AND CAUSED SOLELY AND DIRECTLY BY ANY OR ALL OF TENANT
AND TENANT’S PARTIES; (D) ANY BREACH BY TENANT OF ANY OR ALL OF ITS WARRANTIES,
REPRESENTATIONS AND COVENANTS UNDER THIS LEASE; (F) THE EXISTENCE OF ANY
HAZARDOUS MATERIALS IN OR ON THE PREMISES OR THE PROPERTY, IF AND TO THE EXTENT
BROUGHT TO THE PREMISES OR THE PROPERTY OR CAUSED BY TENANT OR ANY PARTY WITHIN
TENANT’S CONTROL; AND (G) ANY VIOLATION OR ALLEGED VIOLATION BY ANY OR ALL OF
TENANT AND TENANT’S PARTIES OF ANY LAW (COLLECTIVELY, “TENANT’S INDEMNIFIED
MATTERS”).  IN CASE ANY ACTION OR PROCEEDING IS BROUGHT AGAINST ANY OR ALL OF
LANDLORD AND THE LANDLORD INDEMNIFIED PARTIES BY REASON OF ANY OF TENANT’S
INDEMNIFIED MATTERS, TENANT, UPON NOTICE FROM ANY OR ALL OF LANDLORD, AGENT OR
ANY HOLDER OF A MORTGAGE OR DEED OF TRUST ENCUMBERING THE PROPERTY OR LANDLORD
PURSUANT TO A GROUND LEASE ENCUMBERING THE PROPERTY (A “SUPERIOR PARTY”), SHALL
RESIST AND DEFEND SUCH ACTION OR PROCEEDING BY COUNSEL REASONABLY SATISFACTORY
TO, OR SELECTED BY, LANDLORD.  THE TERM “LOSSES” SHALL MEAN ALL CLAIMS, DEMANDS,
EXPENSES, ACTIONS, JUDGMENTS, DAMAGES (ACTUAL, BUT NOT CONSEQUENTIAL),
PENALTIES, FINES, LIABILITIES, LOSSES OF EVERY KIND AND NATURE, SUITS,
ADMINISTRATIVE PROCEEDINGS, COSTS AND FEES, INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ AND CONSULTANTS’ REASONABLE FEES AND EXPENSES, AND THE COSTS OF
CLEANUP, REMEDIATION, REMOVAL AND RESTORATION, THAT ARE IN ANY WAY RELATED TO
ANY MATTER COVERED BY THE FOREGOING INDEMNITY.  THE PROVISIONS OF THIS SECTION
17.2 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE.


17.3.       LANDLORD INDEMNIFICATION.  LANDLORD HEREBY INDEMNIFIES, DEFENDS AND
HOLDS TENANT AND THE TENANT PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
ARISING FROM OR IN CONNECTION WITH ANY OR ALL OF: (A)   ANY NEGLIGENT, WILLFUL
OR INTENTIONAL ACTS OR OMISSIONS OF ANY OR ALL OF LANDLORD, AGENT OR THE
LANDLORD INDEMNIFIED PARTIES; (B) ANY ACCIDENT, INJURY OR DAMAGE WHATSOEVER
OCCURRING IN, AT OR UPON EITHER OR BOTH OF THE PROPERTY AND THE PREMISES AND
CAUSED SOLELY AND DIRECTLY BY ANY OR ALL OF LANDLORD AND THE LANDLORD
INDEMNIFIED PARTIES; (C) ANY BREACH BY LANDLORD OF ANY OR ALL OF ITS WARRANTIES,
REPRESENTATIONS AND COVENANTS UNDER THIS LEASE; AND (D) ANY VIOLATION OR ALLEGED
VIOLATION BY ANY OR ALL OF LANDLORD AND LANDLORD’S INDEMNIFIED PARTIES OF ANY
LAW (COLLECTIVELY, “LANDLORD’S INDEMNIFIED MATTERS”). IN CASE ANY

14


--------------------------------------------------------------------------------





ACTION OR PROCEEDING IS BROUGHT AGAINST ANY OR ALL OF TENANT AND THE TENANT
PARTIES BY REASON OF ANY OF LANDLORD’S INDEMNIFIED MATTERS, LANDLORD, UPON
NOTICE FROM ANY OR ALL OF TENANT OR TENANT’S PARTIES, SHALL RESIST AND DEFEND
SUCH ACTION OR PROCEEDING BY COUNSEL REASONABLY SATISFACTORY TO, OR SELECTED BY,
TENANT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS LEASE,
HOWEVER, IN ALL EVENTS AND UNDER ALL CIRCUMSTANCES, THE LIABILITY OF LANDLORD TO
TENANT AND THE TENANT PARTIES, WHETHER UNDER THIS SECTION 17.3 OR ANY OTHER
PROVISION OF THIS LEASE, SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE
PROPERTY, AND TENANT AND THE TENANT PARTIES AGREE TO LOOK SOLELY TO LANDLORD’S
INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST
LANDLORD, IT BEING INTENDED THAT LANDLORD SHALL NOT BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY.  THE PROVISIONS OF THIS SECTION 17.3 SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS LEASE.


17.4.       FORCE MAJEURE.  NEITHER THE OBLIGATIONS OF TENANT (EXCEPT THE
OBLIGATION TO PAY RENT AND THE OBLIGATION TO MAINTAIN INSURANCE, AND PROVIDE
EVIDENCE THEREOF, IN ACCORDANCE WITH SECTION 10.2) NOR THOSE OF LANDLORD SHALL
BE AFFECTED, IMPAIRED OR EXCUSED, AND NEITHER LANDLORD NOR TENANT SHALL HAVE ANY
LIABILITY WHATSOEVER TO THE OTHER, WITH RESPECT TO ANY ACT, EVENT OR
CIRCUMSTANCE (SO LONG AS SUCH ACT, EVENT OR CIRCUMSTANCE RELATES DIRECTLY TO THE
PROPERTY) ARISING OUT OF EITHER OR BOTH (A) LANDLORD’S OR TENANT’S, AS THE CASE
MAY BE, FAILURE TO FULFILL, OR DELAY IN FULFILLING ANY OF ITS OBLIGATIONS UNDER
THIS LEASE (EXCEPT, WITH RESPECT TO TENANT, THE OBLIGATION TO PAY RENT AND THE
OBLIGATION TO MAINTAIN INSURANCE, AND PROVIDE EVIDENCE THEREOF, IN ACCORDANCE
WITH SECTION 10.2) BY REASON OF LABOR DISPUTE, GOVERNMENTAL PREEMPTION OF
PROPERTY IN CONNECTION WITH A PUBLIC EMERGENCY OR SHORTAGES OF FUEL, SUPPLIES,
OR LABOR, OR ANY OTHER CAUSE, WHETHER SIMILAR OR DISSIMILAR, BEYOND LANDLORD’S
OR TENANT’S, AS THE CASE MAY BE, REASONABLE CONTROL; OR (B) ANY FAILURE OR
DEFECT IN THE SUPPLY, QUANTITY OR CHARACTER OF UTILITIES FURNISHED TO THE
PREMISES, OR BY REASON OF ANY REQUIREMENT, ACT OR OMISSION OF ANY PUBLIC UTILITY
OR OTHERS SERVING THE PROPERTY, BEYOND LANDLORD’S OR TENANT’S, AS THE CASE MAY
BE, REASONABLE CONTROL.


18.          DAMAGE OR DESTRUCTION.


18.1.       NOTIFICATION AND REPAIR; RENT ABATEMENT.  TENANT SHALL GIVE PROMPT
NOTICE TO LANDLORD AND AGENT OF (A) ANY FIRE OR OTHER CASUALTY TO THE PREMISES
OR THE PROPERTY, AND (B) ANY DAMAGE TO, OR DEFECT IN, ANY PART OR APPURTENANCE
OF THE PROPERTY’S SANITARY, ELECTRICAL, HVAC, ELEVATOR OR OTHER SYSTEMS LOCATED
IN OR PASSING THROUGH THE PREMISES OR ANY PART THEREOF.  IN THE EVENT THAT, AS A
RESULT OF TENANT’S FAILURE TO PROMPTLY NOTIFY LANDLORD PURSUANT TO THE PRECEDING
SENTENCE, LANDLORD’S INSURANCE COVERAGE IS COMPROMISED OR ADVERSELY AFFECTED,
THEN TENANT IS AND SHALL BE RESPONSIBLE FOR THE PAYMENT TO LANDLORD OF ANY
INSURANCE PROCEEDS THAT LANDLORD’S INSURER FAILS OR REFUSES TO PAY TO LANDLORD
AS A RESULT OF THE DELAYED NOTIFICATION, PROVIDED THAT LANDLORD IS NOT OTHERWISE
AWARE OF SUCH CASUALTY OR DAMAGE.  SUBJECT TO THE PROVISIONS OF SECTION 18.2
BELOW, IF EITHER OR  BOTH OF THE PROPERTY AND THE PREMISES IS DAMAGED BY FIRE OR
OTHER CASUALTY, LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO REPAIR (OR
CAUSE AGENT TO REPAIR) THE DAMAGE AND RESTORE AND REBUILD THE PROPERTY AND/OR
THE PREMISES (EXCEPT TENANT’S PERSONAL PROPERTY) AS PROMPTLY AS POSSIBLE. 
LANDLORD (OR AGENT, AS THE CASE MAY BE) SHALL USE ITS DILIGENT, GOOD FAITH
EFFORTS TO MAKE SUCH REPAIR OR RESTORATION PROMPTLY AND IN SUCH MANNER AS NOT TO
UNREASONABLY INTERFERE WITH TENANT’S USE AND OCCUPANCY OF THE PREMISES, BUT
LANDLORD OR AGENT SHALL NOT BE REQUIRED TO DO SUCH REPAIR OR RESTORATION WORK
EXCEPT DURING NORMAL BUSINESS HOURS OF BUSINESS DAYS.  PROVIDED THAT ANY DAMAGE
TO EITHER OR

15


--------------------------------------------------------------------------------





BOTH OF THE PROPERTY AND THE PREMISES IS NOT DIRECTLY CAUSED BY, OR IS NOT THE
DIRECT RESULT OF ACTS OR OMISSIONS BY, ANY OR ALL OF TENANT AND TENANT’S
PARTIES, IF (I) THE PROPERTY IS DAMAGED BY FIRE OR OTHER CASUALTY THEREBY
CAUSING THE PREMISES TO BE INACCESSIBLE OR (II) THE PREMISES ARE PARTIALLY
DAMAGED BY FIRE OR OTHER CASUALTY, THE RENT SHALL BE PROPORTIONALLY ABATED TO
THE EXTENT OF ANY ACTUAL LOSS OF USE OF THE PREMISES BY TENANT.


18.2.       TOTAL DESTRUCTION.  IF THE PROPERTY OR THE PREMISES SHALL BE TOTALLY
DESTROYED BY FIRE OR OTHER CASUALTY, OR IF THE PROPERTY SHALL BE SO DAMAGED BY
FIRE OR OTHER CASUALTY THAT (IN THE REASONABLE OPINION OF A REPUTABLE CONTRACTOR
OR ARCHITECT DESIGNATED BY LANDLORD) ITS REPAIR OR RESTORATION OF THE PREMISES
REQUIRES MORE THAN ONE HUNDRED EIGHTY (180) DAYS, LANDLORD AND TENANT SHALL EACH
HAVE THE OPTION TO TERMINATE THIS LEASE (BY SO ADVISING THE OTHER, IN WRITING)
WITHIN THIRTY (30) DAYS AFTER SAID CONTRACTOR OR ARCHITECT DELIVERS WRITTEN
NOTICE OF ITS OPINION TO LANDLORD AND TENANT, BUT IN ALL EVENTS PRIOR TO THE
COMMENCEMENT OF ANY RESTORATION OF THE PREMISES OR THE PROPERTY BY LANDLORD. 
ADDITIONALLY, IF THE DAMAGE OCCURS DURING THE LAST YEAR OF LEASE TERM, THEN
LANDLORD AND TENANT SHALL EACH HAVE THE OPTION TO TERMINATE THIS LEASE PURSUANT
TO THE NOTICE AND WITHIN THE TIME PERIOD ESTABLISHED PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE.  IN THE EVENT OF A TERMINATION PURSUANT TO EITHER OF THE
PRECEDING TWO (2) SENTENCES, THE TERMINATION SHALL BE EFFECTIVE AS OF THE DATE
OF THE DESTRUCTION.  IF NEITHER LANDLORD NOR TENANT TIMELY DELIVERS A
TERMINATION NOTICE, THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT. 
NOTWITHSTANDING THE FOREGOING, IF (A) ANY HOLDER OF A MORTGAGE OR DEED OF TRUST
ENCUMBERING THE PROPERTY OR LANDLORD PURSUANT TO A GROUND LEASE ENCUMBERING THE
PROPERTY (COLLECTIVELY, “SUPERIOR PARTIES”) OR OTHER PARTY ENTITLED TO THE
INSURANCE PROCEEDS FAILS TO MAKE SUCH PROCEEDS AVAILABLE TO LANDLORD IN AN
AMOUNT SUFFICIENT FOR RESTORATION OF THE PREMISES OR THE PROPERTY, OR (B) THE
ISSUER OF ANY COMMERCIAL PROPERTY INSURANCE POLICIES ON THE PROPERTY FAILS TO
MAKE AVAILABLE TO LANDLORD SUFFICIENT PROCEEDS FOR RESTORATION OF THE PREMISES
OR THE PROPERTY TO THE CONDITION EXISTING IMMEDIATELY PRIOR TO SUCH FIRE OR
OTHER CASUALTY, THEN LANDLORD SHALL PROMPTLY NOTIFY TENANT OF SUCH FACTS AND
LANDLORD MAY, AT LANDLORD’S SOLE OPTION, TERMINATE THIS LEASE BY GIVING TENANT
WRITTEN NOTICE TO SUCH EFFECT WITHIN THIRTY (30) DAYS AFTER LANDLORD RECEIVES
NOTICE FROM THE SUPERIOR PARTY OR INSURANCE COMPANY, AS THE CASE MAY BE, THAT
SUCH PROCEEDS SHALL NOT BE MADE AVAILABLE, IN WHICH EVENT THE TERMINATION OF
THIS LEASE SHALL BE EFFECTIVE AS OF THE DATE OF DESTRUCTION; PROVIDED, HOWEVER,
IF LANDLORD HAS NOT TERMINATED THIS LEASE PURSUANT TO THE IMMEDIATELY PRECEDING
CLAUSE WITHIN NINETY (90) DAYS AFTER THE DATE OF DESTRUCTION, THEN TENANT SHALL
HAVE THE OPTION OF TERMINATING THIS LEASE ON OR BEFORE THE DATE WHICH IS ONE
HUNDRED TWENTY (120) DAYS AFTER THE DATE OF DESTRUCTION, SUCH TERMINATION BEING
EFFECTIVE AS OF THE DATE OF DESTRUCTION.  IN THE EVENT TENANT FAILS TO TERMINATE
THIS LEASE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE ON OR PRIOR TO THE
DATE WHICH IS ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE OF DESTRUCTION,
TENANT SHALL BE DEEMED TO HAVE WAIVED SUCH RIGHT TO TERMINATE THE LEASE. 
LANDLORD SHALL HAVE NO LIABILITY TO TENANT, AND TENANT SHALL NOT BE ENTITLED TO
TERMINATE THIS LEASE BY VIRTUE OF ANY DELAYS IN COMPLETION OF REPAIRS AND
RESTORATION; PROVIDED, HOWEVER, IN THE EVENT LANDLORD FAILS TO COMPLETE SUCH
REPAIRS AND RESTORATION (FOR ANY REASON OTHER THAN AS SET FORTH IN SECTION 17.4
OR DUE TO THE ACTS OR OMISSIONS OF TENANT) WITHIN THIRTY (30) DAYS OF THE
ORIGINALLY SCHEDULED DATE FOR COMPLETION OF SUCH (THE “OUTSIDE RESTORATION
DATE”), TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY WRITTEN NOTICE TO
LANDLORD GIVEN NOT LATER THAN THE FIRST TO OCCUR OF THAT DATE (I) THAT IS FIVE
(5) DAYS FOLLOWING THE OUTSIDE RESTORATION DATE OR (II) ON WHICH LANDLORD
COMPLETES SUCH REPAIRS AND RESTORATION, WHEREUPON ANY SUCH TIMELY TERMINATION
NEITHER LANDLORD NOR TENANT SHALL HAVE ANY LIABILITY TO THE OTHER UNDER THIS
LEASE EXCEPT AS OTHERWISE PROVIDED HEREIN.  IN THE EVENT TENANT FAILS TO TIMELY
DELIVER

16


--------------------------------------------------------------------------------





ANY SUCH NOTICE OF TERMINATION, TENANT SHALL FOREVER HAVE WAIVED ANY RIGHT TO
TERMINATE THIS LEASE DUE TO LANDLORD’S FAILURE TO TIMELY COMPLETE SUCH REPAIRS
AND RESTORATION.


19.          EMINENT DOMAIN.  IF THE WHOLE, OR ANY MATERIAL PORTION, OF THE
PROPERTY IS TAKEN OR CONDEMNED FOR ANY PUBLIC USE UNDER ANY LAW OR BY RIGHT OF
EMINENT DOMAIN, OR BY PRIVATE PURCHASE IN LIEU THEREOF, AND SUCH TAKING WOULD
PREVENT OR MATERIALLY INTERFERE WITH OR IMPAIR THE PERMITTED USE OF THE
PREMISES, THIS LEASE SHALL TERMINATE EFFECTIVE WHEN THE PHYSICAL TAKING OF SAID
PREMISES OCCURS.  IF LESS THAN A MATERIAL PORTION OF THE PROPERTY IS SO TAKEN OR
CONDEMNED, OR IF THE TAKING OR CONDEMNATION IS TEMPORARY (REGARDLESS OF THE
PORTION OF THE PROPERTY AFFECTED), THIS LEASE SHALL NOT TERMINATE, BUT THE RENT
PAYABLE HEREUNDER SHALL BE PROPORTIONALLY ABATED TO THE EXTENT OF ANY ACTUAL
LOSS OF USE OF THE PREMISES BY TENANT.  LANDLORD SHALL BE ENTITLED TO ANY AND
ALL PAYMENT, INCOME, RENT OR AWARD, OR ANY INTEREST THEREIN WHATSOEVER, WHICH
MAY BE PAID OR MADE IN CONNECTION WITH SUCH A TAKING OR CONVEYANCE, AND TENANT
SHALL HAVE NO CLAIM AGAINST LANDLORD FOR THE VALUE OF ANY UNEXPIRED PORTION OF
THIS LEASE.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL BE ENTITLED TO PURSUE A
SEPARATE CLAIM AGAINST THE APPROPRIATE AUTHORITY AND ANY COMPENSATION
SPECIFICALLY AND INDEPENDENTLY AWARDED TO TENANT FOR LOSS OF BUSINESS OR
GOODWILL, LOSS OF ITS LEASEHOLD INTEREST IN THE PREMISES, LOSS OF ITS PERSONAL
PROPERTY OR FOR RELOCATION EXPENSES, SHALL BE THE PROPERTY OF TENANT.


20.          SURRENDER AND HOLDOVER.  ON THE LAST DAY OF THE TERM, OR UPON ANY
EARLIER TERMINATION OF THIS LEASE, OR UPON ANY AUTHORIZED RE-ENTRY BY LANDLORD
UPON THE PREMISES: (A) TENANT SHALL QUIT AND SURRENDER THE PREMISES TO LANDLORD
IN A “BROOM-CLEAN” CONDITION, SUBJECT ONLY TO ORDINARY WEAR AND TEAR (AS IS
ATTRIBUTABLE TO DETERIORATION BY REASON OF TIME AND USE, IN SPITE OF TENANT’S
REASONABLE CARE) AND SUCH DAMAGE OR DESTRUCTION AS LANDLORD IS REQUIRED TO
REPAIR OR RESTORE UNDER THIS LEASE; (B) TENANT SHALL REMOVE ALL OF TENANT’S
PERSONAL PROPERTY THEREFROM, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
LEASE; AND (C) TENANT SHALL SURRENDER TO LANDLORD ANY AND ALL KEYS, ACCESS
CARDS, COMPUTER CODES OR ANY OTHER ITEMS USED TO ACCESS THE PREMISES.  UPON
REASONABLE PRIOR NOTICE, LANDLORD SHALL BE PERMITTED TO INSPECT THE PREMISES IN
ORDER TO VERIFY COMPLIANCE WITH THIS SECTION 20 AT ANY TIME PRIOR TO (X) THE
EXPIRATION DATE, (Y) THE EFFECTIVE DATE OF ANY EARLIER TERMINATION OF THIS
LEASE, OR (Z) THE SURRENDER DATE OTHERWISE AGREED TO IN WRITING BY LANDLORD AND
TENANT.  THE OBLIGATIONS IMPOSED UNDER THE FIRST SENTENCE OF THIS SECTION 20
SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS LEASE.  IF TENANT REMAINS IN
POSSESSION AFTER THE EXPIRATION DATE HEREOF OR AFTER ANY EARLIER TERMINATION
DATE OF THIS LEASE OR OF TENANT’S RIGHT TO POSSESSION: (I) TENANT SHALL BE
DEEMED A TENANT-AT-WILL; (II) TENANT SHALL PAY ONE HUNDRED FIFTY PERCENT (150%)
OF THE AGGREGATE OF BASE RENT LAST PREVAILING HEREUNDER, AND ALSO SHALL PAY ALL
ACTUAL DAMAGES SUSTAINED BY LANDLORD, DIRECTLY BY REASON OF TENANT’S REMAINING
IN POSSESSION AFTER THE EXPIRATION OR TERMINATION OF THIS LEASE; (III) THERE
SHALL BE NO RENEWAL OR EXTENSION OF THIS LEASE BY OPERATION OF LAW; AND (IV) THE
TENANCY-AT-WILL MAY BE TERMINATED BY EITHER PARTY HERETO UPON THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE GIVEN BY THE TERMINATING PARTY TO THE NON-TERMINATING
PARTY.  THE PROVISIONS OF THIS SECTION 20 SHALL NOT CONSTITUTE A WAIVER BY
LANDLORD OF ANY RE-ENTRY RIGHTS OF LANDLORD PROVIDED HEREUNDER OR BY LAW.


21.          EVENTS OF DEFAULT.


21.1.       BANKRUPTCY OF TENANT.  IT SHALL BE A DEFAULT BY TENANT UNDER THIS
LEASE (“DEFAULT” OR “EVENT OF DEFAULT”) IF TENANT MAKES AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR FILES A VOLUNTARY PETITION UNDER ANY STATE OR FEDERAL
BANKRUPTCY OR INSOLVENCY LAW (INCLUDING THE

17


--------------------------------------------------------------------------------





UNITED STATES BANKRUPTCY CODE), OR AN INVOLUNTARY PETITION IS FILED AGAINST
TENANT UNDER ANY STATE OR FEDERAL BANKRUPTCY (INCLUDING THE UNITED STATES
BANKRUPTCY CODE) OR INSOLVENCY LAW THAT IS NOT DISMISSED WITHIN NINETY (90) DAYS
AFTER FILING, OR WHENEVER A RECEIVER OF TENANT, OR OF, OR FOR, THE PROPERTY OF
TENANT SHALL BE APPOINTED, OR TENANT ADMITS IN WRITING IT IS INSOLVENT OR IS NOT
ABLE TO PAY ITS DEBTS AS THEY MATURE.


21.2.       DEFAULT PROVISIONS.  IN ADDITION TO ANY DEFAULT ARISING UNDER
SECTION 21.1 ABOVE, EACH OF THE FOLLOWING SHALL CONSTITUTE A DEFAULT: (A) IF
TENANT FAILS TO PAY RENT OR ANY OTHER PAYMENT WHEN DUE HEREUNDER WITHIN FIVE (5)
DAYS AFTER WRITTEN NOTICE FROM LANDLORD OF SUCH FAILURE TO PAY ON THE DUE DATE;
PROVIDED, HOWEVER, THAT IF IN ANY CONSECUTIVE TWELVE (12) MONTH PERIOD, TENANT
SHALL, ON TWO (2) SEPARATE OCCASIONS, FAIL TO PAY ANY INSTALLMENT OF RENT ON THE
DATE SUCH INSTALLMENT OF RENT IS DUE, THEN, ON THE THIRD SUCH OCCASION AND ON
EACH OCCASION THEREAFTER ON WHICH TENANT SHALL FAIL TO PAY AN INSTALLMENT OF
RENT ON THE DATE SUCH INSTALLMENT OF RENT IS DUE, LANDLORD SHALL BE RELIEVED
FROM ANY OBLIGATION TO PROVIDE NOTICE TO TENANT, AND TENANT SHALL THEN NO LONGER
HAVE A FIVE (5) DAY PERIOD IN WHICH TO CURE ANY SUCH FAILURE; AND (B) IF TENANT
FAILS, WHETHER BY ACTION OR INACTION, TO TIMELY COMPLY WITH, OR SATISFY, ANY OR
ALL OF THE OBLIGATIONS IMPOSED ON TENANT UNDER THIS LEASE (OTHER THAN THE
OBLIGATION TO PAY RENT) FOR A PERIOD OF THIRTY (30) DAYS AFTER LANDLORD’S
DELIVERY TO TENANT OF WRITTEN NOTICE OF SUCH DEFAULT UNDER THIS SECTION 21.2(B);
PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT, BY ITS NATURE, BE CURED WITHIN
SUCH THIRTY (30) DAY PERIOD, THEN LANDLORD SHALL NOT EXERCISE ITS REMEDIES UNDER
SECTION 22 IF TENANT COMMENCES AND DILIGENTLY PURSUES A CURE OF SUCH DEFAULT
PROMPTLY WITHIN THE INITIAL THIRTY (30) DAY CURE PERIOD UNTIL SUCH DEFAULT HAS
BEEN CURED.  NOTWITHSTANDING THE FOREGOING SENTENCE, IF TENANT DOES NOT OBTAIN A
CURE OF SUCH DEFAULT WITHIN NINETY (90) DAYS FROM THE INITIAL DELIVERY OF
LANDLORD’S ORIGINAL DEFAULT NOTICE, THEN LANDLORD SHALL BE PERMITTED TO EXERCISE
ITS REMEDIES UNDER SECTION 22.


22.          RIGHTS AND REMEDIES.


22.1.       LANDLORD’S CURE RIGHTS UPON DEFAULT OF TENANT.  IF A DEFAULT OCCURS,
THEN LANDLORD MAY (BUT SHALL NOT BE OBLIGATED TO) CURE OR REMEDY THE DEFAULT FOR
THE ACCOUNT OF, AND AT THE EXPENSE OF, TENANT, BUT WITHOUT WAIVING SUCH DEFAULT.


22.2.       LANDLORD’S REMEDIES.  IN THE EVENT OF ANY DEFAULT BY TENANT UNDER
THIS LEASE, LANDLORD, AT ITS OPTION, MAY, IN ADDITION TO ANY AND ALL OTHER
RIGHTS AND REMEDIES PROVIDED IN THIS LEASE OR OTHERWISE AT LAW OR IN EQUITY DO
OR PERFORM ANY OR ALL OF THE FOLLOWING:


22.2.1     TERMINATE TENANT’S RIGHT TO POSSESSION OF THE PREMISES BY ANY LAWFUL
MEANS, IN WHICH CASE THIS LEASE SHALL TERMINATE AND TENANT SHALL IMMEDIATELY
SURRENDER POSSESSION TO LANDLORD.  IN SUCH EVENT, LANDLORD SHALL BE ENTITLED TO
RECOVER FROM TENANT ALL OF: (I) THE UNPAID RENT THAT IS ACCRUED AND UNPAID AS OF
THE DATE ON WHICH THIS LEASE IS TERMINATED; (II) THE WORTH, AT THE TIME OF
AWARD, OF THE AMOUNT BY WHICH (X) THE UNPAID RENT THAT WOULD OTHERWISE BE DUE
AND PAYABLE UNDER THIS LEASE (HAD THIS LEASE NOT BEEN TERMINATED) FOR THE PERIOD
OF TIME FROM THE DATE ON WHICH THIS LEASE IS TERMINATED THROUGH THE EXPIRATION
DATE EXCEEDS (Y) THE AMOUNT OF SUCH RENTAL LOSS THAT COULD HAVE BEEN REASONABLY
AVOIDED; AND (III) ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL THE
DETRIMENT PROXIMATELY CAUSED BY THE TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS LEASE OR WHICH, IN THE ORDINARY COURSE OF EVENTS, WOULD BE LIKELY TO
RESULT THEREFROM, INCLUDING BUT NOT LIMITED TO, THE COST OF RECOVERING

18


--------------------------------------------------------------------------------





POSSESSION OF THE PREMISES, EXPENSES OF RELETTING, INCLUDING RENOVATION AND
ALTERATION OF THE PREMISES, REASONABLE ATTORNEYS’ FEES, AND THAT PORTION OF ANY
LEASING COMMISSION PAID BY LANDLORD IN CONNECTION WITH THIS LEASE APPLICABLE TO
THE UNEXPIRED TERM (AS OF THE DATE ON WHICH THIS LEASE IS TERMINATED).  THE
WORTH, AT THE TIME OF AWARD, OF THE AMOUNT REFERRED TO IN PROVISION (II) OF THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE COMPUTED BY DISCOUNTING SUCH AMOUNT AT
SEVEN PERCENT (7%) PER ANNUM.  EFFORTS BY LANDLORD TO MITIGATE DAMAGES CAUSED BY
TENANT’S DEFAULT SHALL NOT WAIVE LANDLORD’S RIGHT TO RECOVER DAMAGES UNDER THIS
SECTION 22.2.  IF THIS LEASE IS TERMINATED THROUGH ANY UNLAWFUL ENTRY AND
DETAINER ACTION, LANDLORD SHALL HAVE THE RIGHT TO RECOVER IN SUCH PROCEEDING ANY
UNPAID RENT AND DAMAGES AS ARE RECOVERABLE IN SUCH ACTION, OR LANDLORD MAY
RESERVE THE RIGHT TO RECOVER ALL OR ANY PART OF SUCH RENT AND DAMAGES IN A
SEPARATE SUIT; OR


22.2.2     CONTINUE THE LEASE AND EITHER (A) CONTINUE TENANT’S RIGHT TO
POSSESSION OR (B) TERMINATE TENANT’S RIGHT TO POSSESSION AND IN THE CASE OF
EITHER (A) OR (B), RECOVER THE RENT AS IT BECOMES DUE.  ACTS OF MAINTENANCE,
EFFORTS TO RELET, AND/OR THE APPOINTMENT OF A RECEIVER TO PROTECT THE LANDLORD’S
INTERESTS SHALL NOT CONSTITUTE A TERMINATION OF THE TENANT’S RIGHT TO
POSSESSION; OR


22.2.3     PURSUE ANY OTHER REMEDY NOW OR HEREAFTER AVAILABLE UNDER THE LAWS OF
THE STATE IN WHICH THE PREMISES ARE LOCATED.

Any and all personal property of Tenant that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord at the sole risk, cost and expense of Tenant, and
in no event or circumstance shall Landlord be responsible for the value,
preservation or safekeeping thereof.  Tenant shall pay to Landlord, upon demand,
any and all reasonable out-of-pocket expenses incurred in such removal and all
storage charges for such property of Tenant so long as the same shall be in
Landlord’s possession or under Landlord’s control.  Neither expiration or
termination of this Lease nor the termination of Tenant’s right to possession
shall relieve Tenant from its liability under the indemnity provisions of this
Lease.


22.3.       ADDITIONAL RIGHTS OF LANDLORD.  ALL SUMS ADVANCED BY LANDLORD OR
AGENT ON ACCOUNT OF TENANT UNDER THIS SECTION, OR PURSUANT TO ANY OTHER
PROVISION OF THIS LEASE, AND ALL BASE RENT AND ADDITIONAL RENT, IF DELINQUENT OR
NOT PAID BY TENANT AND RECEIVED BY LANDLORD WHEN DUE HEREUNDER, SHALL BEAR
INTEREST AT THE RATE OF FIVE PERCENT (5%) PER ANNUM ABOVE THE “PRIME” OR
“REFERENCE” OR “BASE” RATE (ON A PER ANNUM BASIS) OF INTEREST PUBLICLY ANNOUNCED
AS SUCH, FROM TIME TO TIME, BY THE JPMORGAN CHASE BANK, OR ITS SUCCESSOR
(“DEFAULT INTEREST”), FROM THE DUE DATE THEREOF UNTIL PAID, AND SUCH INTEREST
SHALL BE AND CONSTITUTE ADDITIONAL RENT AND BE DUE AND PAYABLE UPON LANDLORD’S
OR AGENT’S SUBMISSION OF AN INVOICE THEREFOR.  THE VARIOUS RIGHTS, REMEDIES AND
ELECTIONS OF LANDLORD RESERVED, EXPRESSED OR CONTAINED HEREIN ARE CUMULATIVE AND
NO ONE OF THEM SHALL BE DEEMED TO BE EXCLUSIVE OF THE OTHERS OR OF SUCH OTHER
RIGHTS, REMEDIES, OPTIONS OR ELECTIONS AS ARE NOW OR MAY HEREAFTER BE CONFERRED
UPON LANDLORD BY LAW.


22.4.       EVENT OF BANKRUPTCY.  IN ADDITION TO, AND IN NO WAY LIMITING THE
OTHER REMEDIES SET FORTH HEREIN, LANDLORD AND TENANT AGREE THAT IF TENANT EVER
BECOMES THE SUBJECT OF A VOLUNTARY OR INVOLUNTARY BANKRUPTCY, REORGANIZATION,
COMPOSITION, OR OTHER SIMILAR TYPE

19


--------------------------------------------------------------------------------





PROCEEDING UNDER THE FEDERAL BANKRUPTCY LAWS, AS NOW ENACTED OR HEREINAFTER
AMENDED, THEN: (A) “ADEQUATE ASSURANCE OF FUTURE PERFORMANCE” BY TENANT PURSUANT
TO BANKRUPTCY CODE SECTION 365 WILL INCLUDE (BUT NOT BE LIMITED TO) PAYMENT OF
AN ADDITIONAL/NEW SECURITY DEPOSIT IN THE AMOUNT OF THREE TIMES THE THEN CURRENT
BASE RENT PAYABLE HEREUNDER; (B) ANY PERSON OR ENTITY TO WHICH THIS LEASE IS
ASSIGNED, PURSUANT TO THE PROVISIONS OF THE BANKRUPTCY CODE, SHALL BE DEEMED,
WITHOUT FURTHER ACT OR DEED, TO HAVE ASSUMED ALL OF THE OBLIGATIONS OF TENANT
ARISING UNDER THIS LEASE ON AND AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT, AND
ANY SUCH ASSIGNEE SHALL, UPON DEMAND BY LANDLORD, EXECUTE AND DELIVER TO
LANDLORD AN INSTRUMENT CONFIRMING SUCH ASSUMPTION OF LIABILITY; (C)
NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, ALL AMOUNTS PAYABLE BY
TENANT TO OR ON BEHALF OF LANDLORD UNDER THIS LEASE, WHETHER OR NOT EXPRESSLY
DENOMINATED AS “RENT”, SHALL CONSTITUTE “RENT” FOR THE PURPOSES OF SECTION
502(B)(6) OF THE BANKRUPTCY CODE; AND (D) IF THIS LEASE IS ASSIGNED TO ANY
PERSON OR ENTITY PURSUANT TO THE PROVISIONS OF THE BANKRUPTCY CODE, ANY AND ALL
MONIES OR OTHER CONSIDERATIONS PAYABLE OR OTHERWISE TO BE DELIVERED TO LANDLORD
OR AGENT (INCLUDING BASE RENT, ADDITIONAL RENT AND OTHER AMOUNTS HEREUNDER),
SHALL BE AND REMAIN THE EXCLUSIVE PROPERTY OF LANDLORD AND SHALL NOT CONSTITUTE
PROPERTY OF TENANT OR OF THE BANKRUPTCY ESTATE OF TENANT.  ANY AND ALL MONIES OR
OTHER CONSIDERATIONS CONSTITUTING LANDLORD’S PROPERTY UNDER THE PRECEDING
SENTENCE NOT PAID OR DELIVERED TO LANDLORD OR AGENT SHALL BE HELD IN TRUST BY
TENANT OR TENANT’S BANKRUPTCY ESTATE FOR THE BENEFIT OF LANDLORD AND SHALL BE
PROMPTLY PAID TO OR TURNED OVER TO LANDLORD.


23.          MISCELLANEOUS.


23.1.       ESTOPPEL CERTIFICATES.  TENANT AGREES TO FURNISH, FROM TIME TO TIME,
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF A WRITTEN REQUEST FROM LANDLORD,
FOR THE BENEFIT OF LANDLORD, LANDLORD’S AGENT, LANDLORD’S MORTGAGEE, ANY
PROSPECTIVE LENDER OR ANY PROSPECTIVE PURCHASER OF THE PREMISES, A STATEMENT
CERTIFYING, IF APPLICABLE, OR EXCEPT AS OTHERWISE NOTED, THE FOLLOWING:  THAT
TENANT IS IN POSSESSION OF THE PREMISES; THE PREMISES ARE ACCEPTABLE; THE LEASE
IS IN FULL FORCE AND EFFECT; THE LEASE IS UNMODIFIED; TENANT CLAIMS NO PRESENT
CHARGE, LIEN, OR CLAIM OF OFFSET AGAINST RENT; THE RENT IS PAID FOR THE CURRENT
MONTH, BUT IS NOT PREPAID FOR MORE THAN ONE MONTH AND WILL NOT BE PREPAID FOR
MORE THAN ONE MONTH IN ADVANCE; THERE IS NO EXISTING DEFAULT BY REASON OF SOME
ACT OR OMISSION BY LANDLORD; AND SUCH OTHER MATTERS AS MAY BE REASONABLY
REQUIRED BY LANDLORD.  TENANT HEREBY APPOINTS LANDLORD AS ITS LAWFUL ATTORNEY IN
FACT TO EXECUTE ANY ESTOPPEL CERTIFICATE REQUIRED BY LANDLORD AND NOT EXECUTED
BY TENANT WITHIN SUCH TEN (10) BUSINESS DAYS.


23.2.       PARKING.  LANDLORD SHALL MAKE AVAILABLE ALL OF THE AVAILABLE PARKING
SPACES IN THE PARKING AREAS OF THE PROPERTY EXISTING AS OF THE DATE HEREOF TO
TENANT AND ITS CUSTOMERS AND GUESTS, EXCEPT IN THE EVENT THAT THE PROPERTY IS OR
BECOMES A MULTI-TENANT PROPERTY, IN WHICH CASE LANDLORD SHALL PROVIDE SUFFICIENT
PARKING SPACES IN PROPORTION TO TENANT’S PRO-RATA SHARE OF THE PROPERTY, ON AN
UNASSIGNED, NONEXCLUSIVE BASIS FOR TENANT TO OPERATE ITS BUSINESS.  TENANT SHALL
NOT INTERFERE, NOR PERMIT ITS AGENTS, EMPLOYEES, CONTRACTORS, CUSTOMERS,
INVITEES OR LICENSEES TO INTERFERE WITH THE RIGHTS OF LANDLORD AND OTHERS
ENTITLED TO USE THE PARKING AREAS.  ALL PARKING FACILITIES FURNISHED BY LANDLORD
SHALL BE SUBJECT TO THE REASONABLE CONTROL AND MANAGEMENT OF LANDLORD, WHO MAY,
FROM TIME TO TIME, (A) ESTABLISH, MODIFY AND ENFORCE REASONABLE RULES AND
REGULATIONS WITH RESPECT THERETO, (B) CHANGE OR RECONFIGURE THE PARKING
FACILITIES, INCLUDING CHANGING THE LOCATION OF ALL VISITOR OR CUSTOMER SPACES,
PROVIDED SUCH CHANGES OR RECONFIGURATIONS ARE NO LESS ADVANTAGEOUS TO TENANT AND
ITS CUSTOMERS AND GUESTS, (C)

20


--------------------------------------------------------------------------------





CONSTRUCT OR REPAIR ANY PORTION THEREOF, AND/OR (D) ASSIGN PARKING SPACES IN
DESIGNATED AREAS. TENANT SHALL HAVE THE ABILITY, RIGHT AND SUFFICIENT ACCESS AND
SPACE TO SITE A MOBILE MRI UNIT IN THE PARKING OR OTHER AREAS OF THE PROPERTY IN
A LOCATION REASONABLY ACCEPTABLE TO TENANT, IF POSSIBLE.


23.3.       MERGER.  ALL PRIOR UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES
SOLELY WITH RESPECT TO THE PREMISES AND PROPERTY ARE MERGED IN THIS LEASE,
INCLUDING THE PRIOR LEASE BETWEEN LANDLORD AND TENANT, DATED DECEMBER 1, 1997,
AND THE GUARANTY OF THAT LEASE BY GUARANTOR, BOTH OF WHICH ARE HEREBY TERMINATED
AND OF NO FURTHER FORCE OR EFFECT, AND THIS LEASE SHALL SUPERSEDE SUCH PRIOR
LEASE AND GUARANTY, AND THIS LEASE ALONE FULLY AND COMPLETELY EXPRESSES THE
AGREEMENT OF THE PARTIES; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING
SENTENCE, NOTHING IN THIS LEASE SHALL AFFECT THE RIGHTS AND OBLIGATIONS OF THE
PARTIES PURSUANT TO THAT CERTAIN CONFIDENTIAL SETTLEMENT AND MUTUAL RELEASE
ENTERED INTO BY AND BETWEEN LANDLORD AND ITS RELATED ENTITIES AND GUARANTOR AND
ITS RELATED ENTITIES DATED OF EVEN DATE HEREWITH.  NO AGREEMENT SHALL BE
EFFECTIVE TO MODIFY THIS LEASE, IN WHOLE OR IN PART, UNLESS SUCH AGREEMENT IS IN
WRITING, AND IS SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF SAID CHANGE OR
MODIFICATION IS SOUGHT.


23.4.       NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN BY EITHER PARTY PURSUANT
TO THIS LEASE, SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN PROPERLY
GIVEN, RENDERED OR MADE ONLY IF (A) PERSONALLY DELIVERED, OR (B) IF SENT BY
FEDERAL EXPRESS OR OTHER COMPARABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE, OR
(C) SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID,
ADDRESSED (IN THE CASE OF ANY OR ALL OF (A), (B) AND (C) ABOVE) TO THE OTHER
PARTY AT THE ADDRESSES SET FORTH BELOW EACH PARTY’S RESPECTIVE SIGNATURE BLOCK
(OR TO SUCH OTHER ADDRESS AS LANDLORD OR TENANT MAY DESIGNATE TO EACH OTHER FROM
TIME TO TIME BY WRITTEN NOTICE), AND SHALL BE DEEMED TO HAVE BEEN GIVEN,
RENDERED OR MADE (I) ON THE DAY SO DELIVERED OR (II) IN THE CASE OF OVERNIGHT
COURIER DELIVERY ON THE FIRST BUSINESS DAY AFTER HAVING BEEN DEPOSITED WITH THE
COURIER SERVICE, AND (III) IN THE CASE OF CERTIFIED MAIL, ON THE THIRD (3RD)
BUSINESS DAY AFTER DEPOSIT WITH THE U.S. POSTAL SERVICE.


23.5.       NON-WAIVER.  THE FAILURE OF EITHER PARTY TO INSIST, IN ANY ONE OR
MORE INSTANCES, UPON THE STRICT PERFORMANCE OF ANY ONE OR MORE OF THE
OBLIGATIONS OF THIS LEASE, OR TO EXERCISE ANY ELECTION HEREIN CONTAINED, SHALL
NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT FOR THE FUTURE OF THE PERFORMANCE
OF SUCH ONE OR MORE OBLIGATIONS OF THIS LEASE OR OF THE RIGHT TO EXERCISE SUCH
ELECTION, BUT THE LEASE SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT WITH
RESPECT TO ANY SUBSEQUENT BREACH, ACT OR OMISSION.  THE RECEIPT AND ACCEPTANCE
BY LANDLORD OR AGENT OF BASE RENT OR ADDITIONAL RENT WITH KNOWLEDGE OF BREACH BY
TENANT OF ANY OBLIGATION OF THIS LEASE SHALL NOT BE DEEMED A WAIVER OF SUCH
BREACH.


23.6.       LEGAL COSTS.  IN THE EVENT OF LITIGATION RELATED TO ANY BREACH OR
DEFAULT UNDER THIS LEASE, THE COURT IN SUCH ACTION SHALL AWARD TO THE PARTY IN
WHOSE FAVOR A JUDGMENT IS ENTERED A REASONABLE SUM AS ATTORNEYS’ FEES AND COSTS,
WHICH SUM SHALL BE PAID BY THE LOSING PARTY.  TENANT SHALL PAY LANDLORD’S
ATTORNEYS’ REASONABLE FEES (NOT TO EXCEED $1,000.00 PER OCCURRENCE) INCURRED IN
CONNECTION WITH TENANT’S REQUEST FOR LANDLORD’S CONSENT UNDER PROVISIONS OF THIS
LEASE GOVERNING ASSIGNMENT AND SUBLETTING, OR IN CONNECTION WITH ANY OTHER ACT
WHICH TENANT PROPOSES TO DO AND WHICH REQUIRES LANDLORD’S CONSENT.

21


--------------------------------------------------------------------------------





23.7.       PARTIES BOUND.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS
LEASE, THIS LEASE SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE
SUCCESSORS AND ASSIGNEES OF THE PARTIES HERETO.  TENANT HEREBY RELEASES LANDLORD
NAMED HEREIN FROM ANY OBLIGATIONS OF LANDLORD FOR ANY PERIOD SUBSEQUENT TO THE
CONVEYANCE AND TRANSFER OF LANDLORD’S OWNERSHIP INTEREST IN THE PROPERTY.  IN
THE EVENT OF SUCH CONVEYANCE AND TRANSFER, LANDLORD’S OBLIGATIONS SHALL
THEREAFTER BE BINDING UPON EACH TRANSFEREE (WHETHER SUCCESSOR LANDLORD OR
OTHERWISE).  NO OBLIGATION OF LANDLORD SHALL ARISE UNDER THIS LEASE UNTIL THE
INSTRUMENT IS SIGNED BY, AND DELIVERED TO, BOTH LANDLORD AND TENANT.


23.8.       RECORDATION OF LEASE.  TENANT SHALL NOT RECORD OR FILE THIS LEASE
(OR ANY MEMORANDUM HEREOF) IN THE PUBLIC RECORDS OF ANY COUNTY OR STATE.


23.9.       GOVERNING LAW; CONSTRUCTION.  THIS LEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.  IF ANY PROVISION OF THIS LEASE SHALL BE INVALID OR UNENFORCEABLE, THE
REMAINDER OF THIS LEASE SHALL NOT BE AFFECTED BUT SHALL BE ENFORCED TO THE
EXTENT PERMITTED BY LAW.  THE CAPTIONS, HEADINGS AND TITLES IN THIS LEASE ARE
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT ITS INTERPRETATION. 
THIS LEASE SHALL BE CONSTRUED WITHOUT REGARD TO ANY PRESUMPTION OR OTHER RULE
REQUIRING CONSTRUCTION AGAINST THE PARTY CAUSING THIS LEASE TO BE DRAFTED.  EACH
COVENANT, AGREEMENT, OBLIGATION, OR OTHER PROVISION OF THIS LEASE TO BE
PERFORMED BY TENANT, SHALL BE CONSTRUED AS A SEPARATE AND INDEPENDENT COVENANT
OF TENANT, NOT DEPENDENT ON ANY OTHER PROVISION OF THIS LEASE.  ALL TERMS AND
WORDS USED IN THIS LEASE, REGARDLESS OF THE NUMBER OR GENDER IN WHICH THEY ARE
USED, SHALL BE DEEMED TO INCLUDE ANY OTHER NUMBER AND ANY OTHER GENDER AS THE
CONTEXT MAY REQUIRE.


23.10.     TIME.  TIME IS OF THE ESSENCE FOR THIS LEASE.  IF THE TIME FOR
PERFORMANCE HEREUNDER FALLS ON A SATURDAY, SUNDAY OR A DAY THAT IS RECOGNIZED AS
A HOLIDAY IN THE STATE IN WHICH THE PROPERTY IS LOCATED, THEN SUCH TIME SHALL BE
DEEMED EXTENDED TO THE NEXT DAY THAT IS NOT A SATURDAY, SUNDAY OR HOLIDAY IN
SAID STATE.


23.11.     AUTHORITY OF TENANT.  TENANT AND THE PERSON(S) EXECUTING THIS LEASE
ON BEHALF OF TENANT (STRICTLY IN THEIR CAPACITIES AS OFFICERS OF TENANT) HEREBY
REPRESENT, WARRANT, AND COVENANT WITH AND TO LANDLORD AS FOLLOWS: THE
INDIVIDUAL(S) ACTING AS SIGNATORY ON BEHALF OF TENANT IS(ARE) DULY AUTHORIZED TO
EXECUTE THIS LEASE; TENANT HAS PROCURED (WHETHER FROM ITS MEMBERS, PARTNERS OR
BOARD OF DIRECTORS, AS THE CASE MAY BE), THE REQUISITE AUTHORITY TO ENTER INTO
THIS LEASE; THIS LEASE IS AND SHALL BE FULLY AND COMPLETELY BINDING UPON TENANT;
AND TENANT SHALL TIMELY AND COMPLETELY PERFORM ALL OF ITS OBLIGATIONS HEREUNDER.


23.12.     WAIVER OF TRIAL BY JURY.  THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.


23.13.     FINANCIAL INFORMATION.  FINANCIAL INFORMATION, INCLUDING AUDITED
FINANCIAL STATEMENTS, WITH RESPECT TO MQ ASSOCIATES, INC., TENANT’S ULTIMATE
PARENT COMPANY AND THE GUARANTOR OF THIS LEASE, IS PUBLICLY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”) AND AVAILABLE AT HTTP://WWW.SEC.GOV;
PROVIDED, HOWEVER, IF MQ ASSOCIATES, INC., CEASES

22


--------------------------------------------------------------------------------





TO FILE ITS FINANCIAL INFORMATION WITH THE SEC, UPON LANDLORD’S WRITTEN REQUEST,
BUT IN NO EVENT MORE FREQUENTLY THAN WOULD BE REQUIRED BY THE SEC, TENANT SHALL
PROVIDE TO LANDLORD, THE MOST CURRENTLY AVAILABLE AUDITED FINANCIAL STATEMENTS
OF MQ ASSOCIATES, INC.; AND IF NO SUCH AUDITED FINANCIAL STATEMENTS ARE
AVAILABLE, THEN TENANT SHALL INSTEAD DELIVER TO LANDLORD MQ ASSOCIATES, INC.’S
MOST CURRENTLY AVAILABLE UNAUDITED BALANCE SHEET AND INCOME STATEMENT. 
FURTHERMORE, UPON THE DELIVERY OF ANY SUCH FINANCIAL STATEMENTS FROM TIME TO
TIME DURING THE TERM, TENANT SHALL BE DEEMED TO AUTOMATICALLY REPRESENT AND
WARRANT TO LANDLORD THAT THE FINANCIAL STATEMENTS DELIVERED TO LANDLORD ARE
TRUE, ACCURATE AND COMPLETE, AND THAT THERE HAS BEEN NO ADVERSE CHANGE IN THE
FINANCIAL CONDITION OF MQ ASSOCIATES, INC. SINCE THE DATE OF THE THEN-APPLICABLE
FINANCIAL STATEMENTS.  ANY FINANCIAL INFORMATION PROVIDED TO LANDLORD PURSUANT
TO THIS SECTION 23.13 SHALL BE SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF
SECTION 23.14.


23.14.     CONFIDENTIAL INFORMATION.  TENANT AGREES TO MAINTAIN IN STRICT
CONFIDENCE THE ECONOMIC TERMS OF THIS LEASE AND ANY OR ALL OTHER MATERIALS, DATA
AND INFORMATION DELIVERED TO OR RECEIVED BY ANY OR ALL OF TENANT AND TENANTS’
PARTIES EITHER PRIOR TO OR DURING THE TERM IN CONNECTION WITH THE NEGOTIATION
AND EXECUTION HEREOF; PROVIDED, HOWEVER, THAT TENANT MAY DISCLOSE SUCH ITEMS OR
INFORMATION IF REQUIRED TO DO SO BY LAW OR ANY OTHER GOVERNMENTAL RULE OR
REGULATION.  THE PROVISIONS OF THIS SECTION 23.14 SHALL SURVIVE THE TERMINATION
OF THIS LEASE FOR A PERIOD OF ONE (1) YEAR.


23.15.     SUBMISSION OF LEASE.  SUBMISSION OF THIS LEASE TO TENANT FOR
SIGNATURE DOES NOT CONSTITUTE A RESERVATION OF SPACE OR AN OPTION TO LEASE. 
THIS LEASE IS NOT EFFECTIVE UNTIL EXECUTION BY AND DELIVERY TO BOTH LANDLORD AND
TENANT.


23.16.     LIEN PROHIBITION.  TENANT SHALL NOT PERMIT ANY MECHANICS OR
MATERIALMEN’S LIENS TO ATTACH TO THE PREMISES OR THE PROPERTY.  TENANT, AT ITS
EXPENSE, SHALL PROCURE THE SATISFACTION OR DISCHARGE OF RECORD OF ALL SUCH LIENS
AND ENCUMBRANCES WITHIN THIRTY (30) DAYS AFTER THE FILING THEREOF; OR, WITHIN
SUCH THIRTY (30) DAY PERIOD, TENANT SHALL PROVIDE LANDLORD, AT TENANT’S SOLE
EXPENSE, WITH ENDORSEMENTS (REASONABLY SATISFACTORY, BOTH IN FORM AND SUBSTANCE,
TO LANDLORD AND THE HOLDER OF ANY MORTGAGE OR DEED OF TRUST) TO THE EXISTING
TITLE INSURANCE POLICIES OF LANDLORD AND THE HOLDER OF ANY MORTGAGE OR DEED OF
TRUST, INSURING AGAINST THE EXISTENCE OF, AND ANY ATTEMPTED ENFORCEMENT OF, SUCH
LIEN OR ENCUMBRANCE.  IN THE EVENT TENANT HAS NOT SO PERFORMED, LANDLORD MAY, AT
ITS OPTION, PAY AND DISCHARGE SUCH LIENS AND TENANT SHALL BE RESPONSIBLE TO
REIMBURSE LANDLORD, ON DEMAND AND AS ADDITIONAL RENT UNDER THIS LEASE, FOR ALL
COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH, TOGETHER WITH DEFAULT
INTEREST THEREON, WHICH EXPENSES SHALL INCLUDE REASONABLE FEES OF ATTORNEYS OF
LANDLORD’S CHOOSING, AND ANY COSTS IN POSTING BOND TO EFFECT DISCHARGE OR
RELEASE OF THE LIEN AS AN ENCUMBRANCE AGAINST THE PREMISES OR THE PROPERTY.


23.17.     COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN MULTIPLE COUNTERPARTS,
BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE A SINGLE, COMPLETE AND
FULLY-EXECUTED DOCUMENT.


23.18.     EXCLUSIVE DIAGNOSTIC IMAGING PROVIDER.  TENANT SHALL BE THE EXCLUSIVE
PROVIDER OF HIGH-MODALITY DIAGNOSTIC IMAGING SERVICES (I.E. MAGNETIC RESONANCE
IMAGING, OR MRI, AND COMPUTED TOMOGRAPHY, OR CT, SERVICES) WITHIN THE PROPERTY
IN THE EVENT THAT THE PROPERTY IS, OR BECOMES, A MULTI-TENANT PROPERTY.

23


--------------------------------------------------------------------------------





23.19.     TENANT’S TERMINATION OPTION.  SIMULTANEOUSLY WITH THE EXECUTION OF
THIS LEASE, LANDLORD AND OTHER ENTITIES AFFILIATED WITH TENANT ARE EXECUTING
SEVENTEEN (17) OTHER LEASES FOR MEDICAL OFFICE BUILDINGS IN THE STATES OF
TENNESSEE, NORTH CAROLINA, SOUTH CAROLINA, GEORGIA, ALABAMA AND FLORIDA, WHICH
LEASES ARE LISTED ON EXHIBIT D HERETO (COLLECTIVELY WITH THIS LEASE, THE
“MEDQUEST LEASES”).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
TENANT MAY TERMINATE THIS LEASE AT ANY TIME AFTER THE COMMENCEMENT DATE, AND ONE
(1) OTHER INDIVIDUAL LEASE AMONG THE MEDQUEST LEASES LISTED ON SCHEDULE I OF
EXHIBIT D (“TENANT’S TERMINATION OPTION”); PROVIDED, HOWEVER, TENANT MAY NOT
TERMINATE ANY OF THE MEDQUEST LEASES LISTED ON SCHEDULE II OF EXHIBIT D PURSUANT
TO THIS SUBSECTION.  IF TENANT ELECTS TO EXERCISE TENANT’S TERMINATION OPTION
AND TERMINATE THIS LEASE AS ONE (1) OF THE TWO (2) LEASES TENANT OR TENANT’S
AFFILIATES MAY TERMINATE PURSUANT TO THIS SUBSECTION OR SIMILAR PROVISIONS
CONTAINED IN THE OTHER MEDQUEST LEASES, TENANT SHALL PROVIDE LANDLORD WITH NOT
LESS THAN NINETY (90) DAYS’ PRIOR WRITTEN NOTICE OF THE EARLY TERMINATION DATE,
AND, SIMULTANEOUSLY WITH THE GIVING OF SUCH NOTICE, TENANT SHALL PAY TO LANDLORD
AN EARLY TERMINATION FEE EQUAL TO ONE (1) YEAR’S BASE RENT FOR THE PREMISES IN
EFFECT AT THE TIME OF THE NOTICE (“TENANT’S TERMINATION FEE”).  THE PARTIES
HEREBY ACKNOWLEDGE AND AGREE THAT THE DAMAGES TO LANDLORD CAUSED BY TENANT’S
EXERCISE OF TENANT’S TERMINATION OPTION ARE HIGHLY SPECULATIVE AND DIFFICULT TO
CALCULATE, AND, AS SUCH, TENANT’S TERMINATION FEE IS A FAIR AND REASONABLE
ESTIMATE OF LANDLORD’S DAMAGES AND RELATED COSTS STEMMING FROM SUCH EXERCISE AND
SHALL CONSTITUTE LIQUIDATED DAMAGES WITH RESPECT TO SUCH TERMINATION.

[Signature Page Follows]

24


--------------------------------------------------------------------------------




In Witness Whereof, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

LANDLORD:

 

 

 

Image Properties, LLC, a South Carolina limited liability
company

 

 

 

By:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

[medquest entity], a                    corporation

 

 

 

 

By:

 

 

 

 

 

 

 

By: Todd E. Andrews

 

 

Its: Treasurer

 

 

Date: August       , 2006

 

Landlord’s Addresses for Notices:

 

Image Properties, LLC

4300 North Point Parkway, Suite 350

Alpharetta, Georgia 30022

Attention: Tom Gentry

 

With a copy to:

 

Sutherland Asbill & Brennan LLP

999 Peachtree Street NE

Atlanta, Georgia 30309-3996

Attn: H. Edward Hales, Jr.

 

Tenant’s Addresses for Notices:

 

[MedQuest Entity]

c/o MQ Associates, Inc.

4300 North Point Parkway

Alpharetta, Georgia 30022

Attention: Deborah Williams

 

With a copy to:

 

MQ Associates, Inc.

4300 North Point Parkway

Alpharetta, Georgia 30022

Attention: Todd Latz

 

25


--------------------------------------------------------------------------------


LEASE EXHIBIT A

1


--------------------------------------------------------------------------------


LEASE EXHIBIT B

Confirmation of Commencement Date

[Date]

[Tenant’s Name and Address]

RE:           [Describe lease, by title and date (the “Lease”); name Landlord
and Tenant]

Dear [Name of Contact Person at Tenant]:

This letter shall confirm that the Commencement Date for the above-referenced
Lease is [specify Commencement Date].

[Name of Tenant], as Tenant, hereby acknowledges the following: (i) Tenant is in
possession of the Premises (as defined in the Lease); (ii) the Lease is in full
force and effect; (iii) Landlord is not in default under the Lease; and (iv)
possession of the Premises is accepted by Tenant as having been delivered in
accordance with the terms and conditions of the Lease.

Our records indicate the following information for the [Number of square feet
comprising Premises] square feet of space:

Commencement Date:

 

200    

 

 

 

 

 

Base Rent Commencement Date:

 

200    

 

 

 

 

 

Next Monthly Base Rent Due:

 

200    

 

 

 

 

 

Operating Expense Commencement Date:

 

200    

 

 

 

 

 

Lease Expiration Date:

 

200    

 

Please sign two (2) copies of this letter in the space provided below
acknowledging your agreement with the above and return them to me at my office. 
I suggest you attach a copy of this letter to your copy of the Lease.

Thank you again for your cooperation and assistance regarding this matter. 
Please contact me at any time should you have questions regarding the lease,
building, or any related manner.

Sincerely,

 

Acknowledged and Agreed to this            day of
                                  , 20    

 

 

 

[Name]

 

[Name of Tenant]

Property Manager

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


Lease Exhibit C

Insurance Certificates


--------------------------------------------------------------------------------




Lease Exhibit D

MedQuest Leases


--------------------------------------------------------------------------------




Addendum Number 1

Renewal Option

1.               Provided that this Lease is in full force and effect and Tenant
is not in default of its obligations hereunder (and no event is occurring which,
with the giving of notice, or passage of time, or both, would constitute an
event of default) at the time a Renewal Option (defined below) is exercised and
at the commencement of a Renewal Term (defined below), Landlord hereby grants to
Tenant  two (2) options to extend the Term (each, a “Renewal Options”) for a
period of five (5) years (each, a “Renewal Term”), upon the same terms and
conditions as are contained in this Lease, except as provided in this Addendum. 
The Renewal Options granted herein shall be exercised, if at all, by written
notice (a “Renewal Notice”) to Landlord given not more than one hundred twenty
(120) and not less than sixty (60) days prior to the expiration of the original
Term or the preceding Renewal Term, as the case may be.  In the event that
Tenant fails to deliver a Renewal Notice on a timely basis, Tenant shall have no
further right to extend the original Term or Renewal Term, as the case may be.

2.               The Base Rent for first Lease Year of any Renewal Term shall be
determined by increasing the Base Rent from the previous Lease Year based on the
applicable increase in the Index, pursuant to the terms of Section 2.2 of this
Lease.  Thereafter, for the remaining Lease Years in the applicable Renewal
Term, the terms of Section 2.2 of the Lease shall continue to apply, including,
without limitation, the required adjustment of Base Rent on each subsequent
Adjustment Date.

3.               Tenant shall have no further or additional right to extend the
Term of this Lease beyond the two (2) Renewal Terms.  Landlord shall have no
obligation to make improvements, decorations, repairs, alterations or additions
to the Premises as a condition to Tenant’s obligation to pay Rent for any
Renewal Term.

4.               The Renewal Options granted pursuant to this Addendum are
personal to the Tenant and its affiliates.  If the Tenant subleases any portion
of the Premises or assigns or otherwise transfers any interests under this Lease
to any person or entity other than an affiliate, any unexercised Renewal Options
shall automatically and irrevocably be rendered null and void.


--------------------------------------------------------------------------------




Addendum 2


FORM OF GUARANTY

THIS GUARANTY (the “Guaranty”) made and entered into this 31st day of August,
2006, by MQ Associates, Inc. (“Guarantor”), a Delaware corporation, to and for
the benefit of Image Properties, LLC, a South Carolina limited liability company
(“Landlord”).

W I T N E S S E T H:

WHEREAS, Landlord and Chattanooga Diagnostic Imaging, Inc., a Tennessee
corporation, as Tenant (the “Tenant”) propose to enter into a certain Medical
Office Building Lease dated _August 31, 2006 (the “Lease”) pursuant to which
Tenant shall lease certain premises (the “Premises”) more particularly described
therein;  and

WHEREAS, Guarantor as a related entity to Tenant is desirous that Landlord make
and enter into the Lease with Tenant; and

WHEREAS, Landlord requires as a condition to its execution of the Lease that
Guarantor guarantees the full performance of the obligations of Tenant under the
Lease;

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the
execution of the Lease by Landlord and for other good and valuable
consideration, the receipt, adequacy and sufficiency of all of which are hereby
acknowledged by Guarantor, Guarantor does hereby agree as follows:

1.             Guaranty - Guarantor hereby unconditionally guarantees the full,
faithful and punctual performance of each and all of the terms, covenants,
agreements and conditions of the Lease to be kept and performed by Tenant, in
accordance with and within the time prescribed by the Lease, including, without
limitation, the payment of all Base Rent, Additional Rent and all other charges
accruing under the Lease, any damages owed Landlord in the event Tenant defaults
under the Lease, together with interest on all of the foregoing as provided in
the Lease, and all other costs and expenses of collection, including, without
limitation, reasonable attorneys’ fees (all of the foregoing sometimes
hereinafter referred to as the “Obligations”).  Guarantor does hereby agree that
if all or any part of the Obligations are not paid or performed by Tenant
pursuant to the terms and conditions of the Lease, Guarantor will immediately
make such payments to Landlord or perform such Obligations.

2.             No Discharge - This Guaranty by Guarantor shall continue for the
benefit of Landlord notwithstanding (i) any extension, modification, amendment
or alteration of the Lease, (ii) any assignment of the Lease or sublease of the
Premises without the consent of Landlord, or sublease of the Premises with the
consent of Landlord (iii) any release, extension or modification of the
liability of Tenant or any other party liable under the Lease or any other
guaranty of the Lease, (iv) any dissolution or liquidation of Tenant or change
in the composition of the ownership of Tenant.  No such extension, modification,
amendment, alteration or assignment (without Landlord consent) of the Lease,
sublease of the Premises,  release, extension, or modification of liability of
Tenant or other liable party, dissolution or liquidation of Tenant or change in
the composition of ownership of Tenant, and no other agreements or releases
between Landlord and Tenant or between Landlord and any other party liable under
the Lease or any other guaranty of the Lease (with or without notice to or
knowledge of Guarantor) shall in any


--------------------------------------------------------------------------------




manner release or discharge Guarantor; and Guarantor does hereby consent to any
such extension, modification, amendment, alteration, release or assignment of
the Lease, sublease of the Premises, dissolution or liquidation of Tenant or
change in the composition of ownership of Tenant.  This Guaranty shall in all
respects be a continuing, absolute and unconditional guaranty, and shall remain
in full force and effect notwithstanding, without limitation, the death or
incompetency of Guarantor.

3.             Unchanged by Bankruptcy -  This Guaranty will continue unchanged
notwithstanding any bankruptcy, reorganization, or insolvency of Tenant or any
successor or assignee thereof, any discharge of Tenant or any successor or
assignee pursuant thereto or by any disaffirmance or abandonment by a trustee or
Tenant. If any payment by Tenant is held to constitute a preference under any
applicable bankruptcy or similar law or for any reason Landlord is required to
refund any sums to Tenant, Guarantor shall remain liable for the amounts
refunded by Landlord to Tenant.

4.             Transfer or Assignment - Landlord may without notice, assign or
transfer this Guaranty in whole or in part and no such assignment or transfer of
the Lease shall operate to extinguish or diminish the liability of Guarantor
hereunder.

5.             Primarily Liable - This Guaranty is a guaranty of payment and not
of collection.  The liability of Guarantor under this Guaranty shall be primary
and direct and in any right of action which shall accrue to Landlord under the
Lease, Landlord may, at its option, proceed against Guarantor without having
commenced any action, or having obtained any judgment, against Tenant or any
other party liable under the Lease or any other guaranty of the Lease.

6.             Default – If an Event of Default (as defined in the Lease) occurs
under the Lease, Landlord shall have the right to enforce its rights, powers and
remedies under the Lease, any other guaranty of the Lease, and under this
Guaranty and all rights, powers and remedies available to Landlord shall be
non-exclusive and cumulative of all other rights, powers and remedies under the
Lease, any other guaranty of the Lease or under this Guaranty or by law or in
equity.  The obligations of Guarantor hereunder are independent of the
obligations of Tenant or any other guarantor, and Landlord may proceed directly
to enforce all rights under this Guaranty without proceeding against or joining
Tenant, any other guarantor or any other person or entity.  Guarantor hereby
authorizes and empowers Landlord upon a Event of Default by Tenant under the
Lease, at its sole discretion and without notice to Guarantor, to exercise any
right or remedy which Landlord may have under the Lease and Guarantor shall be
liable to Landlord for any deficiency resulting from the exercise by it of any
such remedy, even though any right which Guarantor may have against Tenant or
others may be lost or diminished by exercise of any such remedy.  Until all of
the Obligations have been performed and paid in full, Guarantor shall have no
right of subrogation to Landlord and Guarantor hereby waives any rights to
enforce any remedy which Landlord may have against Tenant.

7.             Proceeds - Guarantor hereby authorizes Landlord, without notice
to Guarantor, to apply all payments and credits received from Tenant or realized
from any personal property of Tenant on the Premises in such manner and in such
priority as Landlord in its sole judgment shall see fit to the Obligations which
are the subject of this Guaranty.

8.             Binding on Successors - Guarantor’s obligations hereunder shall
not be assigned or delegated but this Guaranty shall pass to and be fully
binding upon any successors, heirs, assigns and/or trustees of Guarantor.

9.             Waivers - Guarantor expressly waives and agrees not to assert or
take advantage of:  (a) the defense of the statute of limitations in any action
hereunder or in any action for collection of the Obligations, (b) any defense
that may arise by reason of the failure of Landlord to file or enforce a claim


--------------------------------------------------------------------------------




against Guarantor in bankruptcy or any other proceeding, (c) any defense based
on the failure of Landlord to give notice of the creation, existence or
incurring of any new obligations or on the action or non-action of any person or
entity in connection with the Obligations, (d) any defense based on any duty on
the part of Landlord to disclose to Guarantor any facts it may know or
hereinafter acquire regarding Tenant, (e) any defense based on lack of diligence
on the part of Landlord in the collection of any and all of the Obligations, (f)
demand for payment, presentment, notice of protest or dishonor, notice of
acceptance of this Guaranty, and any and all other notices or demands to which
Guarantor might otherwise be entitled by law, (g) any defense arising from the
extinguishment of the Obligations by an act of Landlord without the consent of
Guarantor, (h) any defense arising from any release or compounding with any
other guarantor without the consent of the Guarantor, (i) any defense relating
to any change in the nature or terms of the Obligations without the consent of
Guarantor, (j) any defense arising from any act of Landlord that injures
Guarantor or exposes Guarantor to increased risk, and/or (k) any defense arising
from Landlord’s failure to commence an action against Tenant.

10.           Choice of Law; Consent to Jurisdiction - Guarantor acknowledges
and agrees that this Guaranty shall be governed by, and construed and
interpreted in accordance with, the laws of the state in which the Premises is
located.  Guarantor hereby consents to personal jurisdiction in such state for
the enforcement of this Guaranty and hereby waives any and all claims of rights
under the laws of that state or of the United States or of any other state or
country, to object to jurisdiction within that state for the purpose of
litigation to enforce this Guaranty.  In the event such litigation is commenced,
Guarantor agrees that service of process may be made and personal jurisdiction
obtained over Guarantor by serving a copy of the summons and complaint upon
Guarantor by a generally recognized courier service (e.g., Federal Express, UPS
or DHL) at the address set forth below Guarantor’s signature or any other
address notice of which is provided by Guarantor to Landlord.  Nothing contained
herein, however, shall prevent the Landlord from bringing any action or
exercising any rights against Guarantor personally, or against any property of
Guarantor, within any other county, state or country.  The means of obtaining
personal jurisdiction and perfecting service of process set forth above are not
intended to be exclusive but are cumulative and in addition to all other means
of obtaining personal jurisdiction and perfecting service of process now or
hereafter provided by the laws of the state in which the Premises is located,
the United States or any other state or country.

11.           Financial Statements; Estoppel Certificates - Guarantor files its
audited financial statements publicly with the Securities and Exchange
Commission and such financial statements are available at www.sec.gov. 
Guarantor further agrees from time to time to provide Landlord and any
prospective purchaser or lender dealing with Landlord, a statement certifying
that this Guaranty is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified
stating such modification) and such further information as such prospective
purchaser or lender may reasonably request.  Guarantor agrees that any such
certificate may be relied upon by anyone purchasing the property that is the
subject of the Lease or making any loan secured by such property.

12.          Representations - Guarantor hereby represents and warrants that:

(a)           Guarantor is not in default under any agreement to which Guarantor
is a party, the effect of which will impair performance by Guarantor of the
Obligations;

(b)           There are no actions, suits or proceedings pending or threatened
against Guarantor before any court or any governmental, administrative,
regulatory, adjudicatory or arbitrational body or agency of any kind that will
affect performance by Guarantor of the Obligations; and


--------------------------------------------------------------------------------




(c)           Neither this Guaranty nor any document, financial statement,
credit information, certificate or statement heretofore furnished or required
herein to be furnished to Landlord by Guarantor contains any untrue statement of
facts or omits to state a fact material to this Guaranty as of the date of this
Guaranty.

13.          Notices - Any notice, demand or document required or permitted to
be delivered by this Guaranty or the Lease shall be deemed to be delivered
(whether or not actually received) when delivered personally or when delivered
by a generally recognized courier service (e.g., Federal Express, UPS or DHL) at
the address set forth below Guarantor’s signature or any other address notice of
which is provided by Guarantor to Landlord.

14.          Miscellaneous - The invalidity or unenforceability in any
particular circumstances of any provision of this Guaranty shall not extend
beyond such provision or circumstances, and no other provision of this
instrument shall be affected thereby.  This provision shall control every other
provision of this Guaranty.  Whenever used herein, the singular number shall
include the plural, the plural the singular, and the use of any gender shall
include all genders.  The paragraph headings used in this Guaranty are for
suggestive purposes only and are not intended to be an accurate or comprehensive
summary of the terms and provisions of this Guaranty.  Time is of the essence of
this Guaranty.  The liability of Guarantor hereunder shall be joint and several
with the liability of any other guarantor of the Lease and with the liability of
any other party liable under the Lease.  This Guaranty may not be changed
orally, and no obligation of Guarantor can be released or waived by Landlord
except by a writing signed by Landlord.

IN WITNESS WHEREOF, Guarantor has hereunder caused this Guaranty to be executed
under seal and delivered to Landlord the day and year first above written.

MQ Associates, Inc., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

MQ Associates, Inc.

 

 

4300 North Point Parkway

 

 

Alpharetta, Georgia 30022

 

 

Attention: Todd Latz

 

 


--------------------------------------------------------------------------------




SCHEDULE 1

Schedule Identifying Documents Omitted and Material Differences in These
Documents from the Agreement Filed As Exhibit 10.40

LESSEE

 

LOCATION

 

SQ. FT.

 

MONTHLY RENTAL
RATE

 

TERM

 

RENEWAL OPTION

 

EARLY TERMINATION
OPTION(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Open MRI & Imaging of Albany, LLC

 

Albany, GA

 

4,896

 

$

5,798.00

 

9/1/06 - 12/31/06

 

None

 

Yes

Asheville Open MRI, Inc.

 

Asheville, NC

 

6,818

 

$

13,636.00

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

No

Open MRI & Imaging of Athens, LLC

 

Athens, GA

 

3,007

 

$

7,642.79

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

South Carolina Diagnostic Imaging, Inc.

 

Charleston, SC

 

3,605

 

$

7,735.73

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

No

Chattanooga Diagnostic Imaging, Inc.

 

Chattanooga, TN

 

7,416

 

$

11,742.00

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

Palmetto Imaging, Inc.

 

Columbia, SC

 

4,800

 

$

10,208.00

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

No

Open MRI & Imaging of Conyers, LLC

 

Conyers, GA

 

2,943

 

$

6,437.81

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

Dothan Diagnostic Imaging, Inc.

 

Dothan, AL

 

3,500

 

$

7,656.25

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

Carolina Imaging, Inc. of Fayetteville

 

Fayetteville, NC

 

10,234

 

$

23,154.43

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

No

Florida Diagnostic Imaging Center, Inc.

 

Fort Walton Beach, FL

 

2,300

 

$

6,900.00

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

Mobile Open MRI, Inc.

 

Mobile, AL

 

5,900

 

$

9,833.33

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

Montgomery Open MRI, LLC

 

Montgomery, AL

 

4,293

 

$

7,691.63

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

BioImaging at Harding, Inc.

 

Nashville, TN

 

3,576

 

$

6,016.62

 

9/1/06 - 12/31/07

 

None

 

Yes

Florida Diagnostic Imaging Center, Inc.

 

Panama City, FL

 

3,500

 

$

7,437.50

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

Yes

Lexington Open MRI, Inc.

 

Columbia, SC

 

7,180

 

$

11,326.45

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

No

Lexington Open MRI, Inc.

 

Columbia, SC

 

2,733

 

$

3,074.63

 

9/1/06 - 8/31/13

 

(2) 5 Year

 

No

Piedmont Imaging, Inc.

 

Winston-Salem, NC

 

5,824

 

$

13,997.01

 

9/1/06 - 12/31/06

 

None

 

No

 

--------------------------------------------------------------------------------

(1)           Early termination option is exercisable on any two (2) properties
upon the payment of one year of base rent.


--------------------------------------------------------------------------------